https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?834185295539599-L_1_0-1                                      Page 1 of 1

               Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 1 of 98

                                                   ATTYADD,LEAD,MULTI-DISTRICT,PROTO,REMAND,STD

                                      U.S. District Court
                            DISTRICT OF ARIZONA (Phoenix Division)
                         CIVIL DOCKET FOR CASE #: 2:15-md-02641-DGC


IN RE: Bard IVC Filters Products Liability Litigation                    Date Filed: 08/17/2015
Assigned to: Judge David G Campbell                                      Jury Demand: Both
Case in other court: Ninth Circuit, 16-16163                             Nature of Suit: 365 Personal Injury: Prod.
Cause: 28:1332 Diversity-Product Liability                               Liability
                                                                         Jurisdiction: Diversity


 Date Filed          #     Docket Text
 03/07/2018       10348 ORDER. The Court just had a conference call with the parties about reviewing
                        objections in deposition designations. The Court directed the parties to email pdf
                        copies of deposition transcripts to the Court -- for the first 7 depositions -- by 4:00 p.m.
                        on Friday. The Court will try to get rulings to the parties on Monday. To facilitate the
                        Court's review of the remaining 12 or so deposition transcripts, the parties should email
                        the transcripts to the Court by 10:00 a.m. on Tuesday morning. The Court will
                        endeavor to review and rule on those transcripts Tuesday afternoon and evening,
                        thereby avoiding the need to do so during trial, which will be very busy with other
                        matters. Signed by Judge David G Campbell on 3-7-18. This is a TEXT ENTRY
                        ONLY. There is no PDF document associated with this entry. (DGC) (Entered:
                        03/07/2018)
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 1 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 2 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Sherr-Una Booker, an individual,                No. CV-16-00474-PHX-DGC
12           Plaintiff,
13    v.                                              ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted a number of deposition excerpts in advance of trial.
20    This order will set forth the Court’s ruling on objections contained in those excerpts. The
21    order will identify objections by the number of the deposition page on which they appear.
22    If more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted.
25    A.     Natalie Wong Deposition.
26           1.     Page 23 – overruled.
27           2.     Page 34 – overruled.
28           3.     Page 42 – overruled.
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 2 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 3 of 98



 1           4.     Page 58 – overruled.
 2           5.     Page 63 – overruled.
 3           6.     Page 69 – overruled.
 4           7.     Page 70 – overruled.
 5           8.     Page 71 – overruled.
 6           9.     Page 72 – overruled.
 7           10.    Page 73 – overruled.
 8           11.    Page 74 – overruled.
 9           12.    Page 76:25 to 77:5 – sustained. A Bard engineer’s view of what she would
10    want her doctor to know is not relevant to the question of Bard’s duty to disclose, and the
11    probative value of her lay opinion on this subject is substantially outweighed by the
12    danger of unfair prejudice.
13           13.    Page 78 – overruled.
14           14.    Page 79 – overruled.
15           15.    Page 80:1 – overruled.
16           16.    Page 80:13 – overruled.
17           17.    Page 83 – overruled.
18           18.    Page 84 – overruled.
19           19.    Page 85:21 to 87:15 – sustained. The witness lacks personal knowledge
20    regarding the statistics she is being asked about.
21           20.    Page 88:2-11 – sustained. The question is not evidence, and the witness did
22    not know the answer.
23           21.    Page 89:8-23 – sustained. The question is not evidence.
24           22.    Page 90:18 to 91:1 – sustained. The witness lacks personal knowledge
25    regarding the statistics she is being asked about.
26           23.    Page 99:21-22 – sustained.          The witness lacks personal knowledge
27    regarding the statistics she is being asked about.
28           24.    Page 100 – overruled.


                                                  -2-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 3 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 4 of 98



 1           25.    Page 101:12-19 – sustained for reasons stated in the objection.
 2           26.    Page 105:12 to 106:14 – sustained for reasons stated in the objection.
 3           27.    Page 106:23 – overruled.
 4           28.    Page 131 – overruled.
 5           29.    Page 132:12-20 – sustained. A Bard engineer’s view of what she would
 6    want her doctor to know is not relevant to the question of Bard’s duty to disclose, and the
 7    probative value of her lay opinion on this subject is substantially outweighed by the
 8    danger of unfair prejudice.
 9           30.    Page 156:10-17 – sustained. The questions are not evidence.
10           31.    Page 159:20-24 – sustained. A Bard engineer’s view of what she would
11    want her doctor to know is not relevant to the question of Bard’s duty to disclose, and the
12    probative value of her lay opinion on this subject is substantially outweighed by the
13    danger of unfair prejudice.
14           32.    Page 166:18-23 – sustained. The questions are not evidence.
15           33.    Page 177:10-14 – sustained. The question is not evidence, and the answer
16    is ambiguous.
17           34.    Page 178:10-17, 178:21 to 179:2 – sustained.            Simply reading the
18    document, and the question is not evidence.
19           35.    Page 180:25 to 181:3 – sustained. The question is not evidence, and the
20    answer is ambiguous.
21           36.    Page 185 – overruled.
22           37.    Page 201 – overruled.
23           38.    Page 202 – overruled.
24           39.    All page 206 objections – overruled.
25           40.    Page 208 – sustained. The questions are not evidence.
26           41.    Page 209 – overruled.
27           42.    Page 219:17-20, overruled.
28           43.    Page 219:21 to 220:3 – sustained. The question is not evidence.


                                                 -3-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 4 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 5 of 98



 1          44.       Page 220 – overruled.
 2          45.       Page 231 – overruled.
 3          46.       Pages 232-33 – overruled.
 4          47.       Page 249 – overruled.
 5          48.       Page 251 – overruled.
 6          49.       Page 252 – overruled.
 7          50.       Page 254 – overruled.
 8          51.       Page 257 – overruled.
 9          52:       Page 264 – overruled.
10          53.       Page 279:3-24 – sustained.       The questions are not answers, and the
11    witness’s opinion on what would be a “good idea” is not relevant.
12          54.       Page 280:19-25 – sustained. 401, 403.
13          55.       Page 289 – sustained. Cumulative.
14          56.       Page 290-91 – sustained. Cumulative.
15    B.    Gin Schultz Deposition.
16          1.        Page 24 – overruled.
17          2.        Page 72 – overruled.
18          3.        Page 105 – overruled.
19          4.        Pages 123-27 – overruled
20          5.        Pages 130:22-131:7 – sustained. Rule 602.
21          6.        Page 147:20 to 149:21 – sustained. Beyond the scope of Plaintiffs’
22    designations.
23          7.        Page 150 – overruled.
24          8.        Page 168 – overruled.
25          9.        Page 210 – overruled.
26          10.       Page 211 –overruled.
27          11.       Page 218 – overruled.
28          12.       Page 280:4-9 – sustained. 602.


                                                  -4-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 5 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 6 of 98



 1          13.   Page 281:11-17 – sustained. 602.
 2          14.   Page 284:3 to 285:9 – sustained. 602.
 3          15.   Page 328 – sustained. There is no testimony designated
 4          16.   Page 363 – overruled.
 5          17.   Page 389 – overruled.
 6          18.   Page 394 – overruled.
 7          19.   Page 395 – overruled.
 8          20.   Page 406 – overruled.
 9          21.   Page 407 – overruled.
10          22.   Page 410 – overruled.
11          23.   Page 412 – overruled.
12          24.   Page 413 – overruled.
13          25.   Page 415 – overruled.
14    C.    David Ciavarella Deposition.
15          1.    Page 86 – overruled.
16          2.    Page 104 – overruled.
17          3.    Page 106:9-23 – overruled.
18          4.    Page 106:24 to 107:11 – sustained. Hearsay.
19          5.    Pages 120, 124-25 – sustained. Foundation.
20          6.    Page 147 – sustained. Foundation.
21          7.    Page 169 – The question is not evidence.
22          8.    Page 175 – overruled.
23          9.    Page 206 – overruled.
24          10.   Page 267:16 – overruled.
25          11.   Page 267:24 – sustained. Include entire question.
26          12.   Page 292-293 – include all of the designations or none of them.
27          13.   Pages 357-58 – overruled.
28          14.   Page 366 – overruled.


                                               -5-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 6 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 7 of 98



 1          15.   Page 369 – overruled.
 2          16.   Page 371:13 to 377:11 – sustained. Foundation, 602.
 3    D.    Doug Uleman Deposition.
 4          1.    Page 58 – overruled.
 5          2.    Page 63 – remove lines 13-15.
 6          3.    Page 67 – overruled.
 7          4.    Page 70 – overruled.
 8          5.    Page 166 – remove lines 15-16.
 9          6.    Page 325 – overruled.
10          7.    Page 326 – overruled.
11          8.    Page 329:5 – overruled.
12          9.    Page 329:22 – overruled.
13          10.   Page 332-33 – overruled.
14    E.    Brian Hudson Deposition.
15          1.    Page 47 – overruled.
16          2.    Page 95 – overruled.
17          3.    Page 98 – overruled.
18          4.    Page 116:3 – overruled.
19          5.    Page 116:22 – sustained. Relevancy.
20          6.    Page 121 – overruled.
21          7.    Page 126 – overruled.
22          8.    Page 132 – overruled.
23          9.    Page 135:2 – overruled.
24          10.   Page 135:14 –overruled.
25          11.   Page 137 – overruled.
26          12.   Page 138 – overruled.
27          13.   Page 145 – overruled.
28          14.   Page 150 – overruled.


                                             -6-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 7 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 8 of 98



 1          15.   Page 151:1 –overruled.
 2          16.   Page 151:24 – overruled.
 3          17.   Page 154 – overruled.
 4          18.   Page 167 –overruled.
 5          19.   Page 189 – overruled.
 6          20.   Page 192 – overruled.
 7          21.   Page 196 – overruled.
 8          22.   Page 197 – overruled.
 9          23.   Page 198 – overruled.
10          24.   Page 200 – overruled.
11          25.   Page 201—overruled.
12          26.   Page 202 – overruled.
13          27.   Page 203 – overruled.
14          28.   Page 204 – overruled.
15          29.   Page 208 – overruled.
16          30.   Page 210 – overruled.
17          31.   Page 213 – overruled.
18          32.   Page 232 – overruled.
19          33.   Page 233:7 – overruled.
20          34.   Page 233:18 to 234:10 – sustained. Foundation, 602.
21          35.   Page 236 – overruled.
22          36.   Page 238 – overruled.
23          37.   Page 245 – overruled.
24          38.   Page 288:5 – overruled.
25          39.   Page 288:18 – overruled.
26          40.   Page 290 – overruled.
27
28


                                             -7-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 8 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 9 of 98



 1    F.    Janet Hudnall Deposition.
 2          1.    Page 101 (both) – overruled.
 3          2.    Page 136 – overruled.
 4          3.    Page 143 – overruled.
 5          4.    Page 156 – overruled.
 6          5.    Page 158 – sustained. No question designated.
 7          6.    Page 187 – not clear if Defendants are objecting, but if so, overruled.
 8          7.    Page 187:10 – overruled.
 9          8.    Page 187:24 – sustained. No question designated.
10          9.    Page 324 – sustained. Argumentative.
11          10.   Page 340 – sustained. The question is not evidence.
12          11.   Page 358 – overruled.
13          12.   Page 377 – overruled.
14          13.   Page 378 – sustained. No question designated.
15          14.   Page 380 – overruled.
16    G.    Daniel Orms Deposition.
17          1.    Page 105 – overruled.
18          2.    Pages 176-78 – overruled.
19          3.    Page 208 – overruled.
20          4.    Page 240 – overruled.
21          5.    Page 241 – overruled.
22          6.    Page 263 – sustained only as to page 264:8-11, relevancy.
23          7.    Page 265 – overruled.
24          8.    Page 266 – overruled.
25          9.    Page 267 – overruled.
26          10.   Page 284 – overruled.
27
28


                                                 -8-
      Case 2:15-md-02641-DGC Document 10403 Filed 03/12/18 Page 9 of 9
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 10 of 98



 1          11.   Page 285 – overruled.
 2          Dated this 12th day of March, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -9-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 1 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 11 of 98



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Sherr-Una Booker, an individual,                 No. CV-16-00474-PHX-DGC
12            Plaintiff,
13    v.                                               ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
              Defendants.
17
18
19            The parties have submitted a second set of deposition excerpts in advance of trial.
20    This order will set forth the Court’s ruling on objections contained in these excerpts. The
21    order will identify objections by the number of the deposition page on which they appear
22    (without repeating the word “page” each time). If more than one objection appears on a
23    page, the order will identify the line on which the objection starts. Where an objection is
24    sustained, the order will identify the page and lines that should be omitted, but if no lines
25    are identified, the objection is sustained with respect to all designated testimony on that
26    page.
27    A.      Robert Cortelezzi.
28            1.    Page 61 – overruled.
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 2 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 12 of 98



 1          2.     276 – overruled.
 2          3.     299 – overruled.
 3          4.     308 – overruled.
 4          5.     312 – sustained. Incomplete question and answer.
 5          6.     314 – sustained. No question identified.
 6          7.     348 – sustained. Lack of foundation.
 7          8.     349 – overruled.
 8          9.     351 – overruled.
 9          10.    359 – overruled.
10          11.    360 – overruled.
11          12.    368 – overruled.
12          13.    372 – overruled.
13          14.    373 – overruled.
14          15.    374:6 to 375:13, 375:20 to 376:9 – sustained. Foundation, 602.
15          16.    381:13 to 304:3 – sustained. Foundation, 602.
16          17.    384:15 – overruled.
17          18.    392 – sustained. Cumulative.
18    B.    Gary Cohen.
19          1.     30:15-18 – sustained. Hearsay. But overruled as to lines 19-22.
20          2.     31 – overruled.
21          3.     47:11 to 67:17 – sustained. The Court has already concluded that problems
22    with the Recovery filter are relevant to design of the G2 because the Recovery was the
23    predicate device. But Bard’s general failure to disclose problems with the Recovery is
24    not relevant to design of the G2 and is only marginally relevant, if relevant at all, to
25    Bard’s alleged failure to warn claim with respect to the G2. The danger of unfair
26    prejudice from these questions substantially outweighs any probative value.
27          4.     68 – overruled.
28          5.     71:21-23 – sustained. 403. Rest overruled.


                                                -2-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 3 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 13 of 98



 1           6.     86:18 to 87:6 – sustained. 403.
 2           7.     105 – sustained. Same reason as item 3 above.
 3           8.     108 – sustained. Relevancy, 403.
 4           9.     112 – all objections sustained. Relevancy.
 5           10.    123 – overruled.
 6           11.    128 – sustained. Same reason as item 3 above.
 7           12.    129:12-22 – sustained. Same as item 3 above.
 8           13.    137:9-14 – sustained. Relevancy.
 9           14.    152:5-11 – sustained. No question designated. 402.
10           15.    153 – overruled.
11           16.    154 – all objections sustained. Confusing (Plaintiffs designate part of a
12    question and no answer), and no foundation for answer Defendants designate.
13    C.     Marcus D’Ayala.
14           1.     21:1-7 – sustained. Leading.
15           2.     21:9-13 – overruled.
16           2.5    21:14-19 – sustained. Leading.
17           2.75   21:20 – overruled.
18           3.     23:2-5 – overruled.
19           4.     23:8-13 – sustained. Leading.
20           5.     24:6 – overruled.
21           6.     24:19 – overruled.
22           7.     26 – overruled.
23           8.     27 – overruled.
24           9.     31:13 – overruled
25           10.    31:19 – overruled.
26           11.    33-35 – overruled. The information is specific to Dr. D’Ayala – Plaintiff’s
27    doctor – and he testifies it is information he would have wanted to know. The evidence is
28    relevant to causation on the failure to warn claim.


                                                   -3-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 4 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 14 of 98



 1             12.   36:11 to 37:20 – sustained. These questions are specific to Dr. D’Ayala’s
 2    use of Recovery filters, which is not the filter he placed in Plaintiff. Relevancy.
 3             13.   38 – overruled.
 4             14.   39 – overruled.
 5             15.   40:8-12 – sustained. Leading.
 6             16.   43:20 to 41:23 – overruled.
 7             17.   44:24 to 45:6 – overruled (no leading objection made in margin).
 8             18.   48 – overruled.
 9             19.   49:6 – overruled.
10             20.   49:16 – overruled.
11             21.   50:1 – overruled.
12             22.   50:11-16 – sustained. Leading. Otherwise overruled.
13             23.   51:4 – overruled.
14             24.   56:13 – overruled.
15             25.   57:22 – overruled.
16             26.   58:4 – sustained. No question designated.
17             27.   61 – overruled.
18             28.   62 – overruled.
19             29.   63 – overruled.
20             30.   64 – overruled.
21             31.   66:19 to 67:10 – overruled on 602 and leading grounds (no other objection
22    made).
23             32.   70 – overruled.
24             33.   77 – overruled.
25             34.   92:11 – overruled.
26             35.   92:23 – overruled.
27             36.   94 – overruled.
28             37.   95 – overruled.


                                                   -4-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 5 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 15 of 98



 1          38.   96:17 – overruled.
 2          39.   126:3-8 – sustained. Leading.
 3    D.    Len Decant.
 4          1.    188 – overruled.
 5          2.    247 – overruled.
 6          3.    272 – overruled.
 7          4.    273 – overruled.
 8          5.    287 – overruled.
 9          6.    304 – overruled.
10          7.    341 – overruled.
11          8.    404 – overruled.
12          9.    407 – overruled.
13          10.   413:8 & 23 – overruled.
14          11.   414:17 – overruled.
15          12.   422 – overruled.
16          13.   423 – overruled.
17          14.   424 – overruled.
18          15.   427 – overruled.
19          16.   428 – overruled.
20          17.   429 – overruled.
21          18.   436:3&14 – overruled.
22          19.   437 – overruled.
23          20.   442 – overruled.
24          21.   443 – overruled.
25    E.    Mary Edwards.
26          1.    129 – overruled.
27          2.    130:5-18 – sustained. Foundation, 602.
28          3.    134:15 to 135:15 – sustained. Foundation, 602.


                                             -5-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 6 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 16 of 98



 1          4.    146:16 to 147:1 – sustained. Foundation, 602.
 2          5.    156:15-24 – sustained. Foundation, 602.
 3          6.    157 – overruled.
 4          7.    158 – overruled.
 5          8.    276 – overruled.
 6    F.    Chris Ganser.
 7          1.    42 – overruled.
 8          2.    43 – overruled.
 9          3.    45:12-24 – sustained. Relevancy.
10          4.    46 – sustained, No answer designated.
11          5.    51:1 – overruled.
12          6.    51:17 – sustained. No questions designated.
13          7.    52 – overruled.
14          8.    55 – All objections overruled.
15          9.    67:19 to 68:6 – sustained. Same reason as B.3 above.
16          10.   68:22 to 69:10 – sustained, Same reason as B.3 above.
17          11.   73 – overruled.
18          12.   76 – relevancy.
19          13.   78 – overruled.
20          14.   81 – overruled.
21          15.   86 – overruled.
22          16.   94 – overruled.
23          17.   43:12-22 – sustained. Relevancy. Otherwise overruled.
24          18.   120 – overruled.
25          19.   121 – overruled.
26          20.   126 – overruled.
27          21.   128 – overruled.
28          22.   133 – overruled.


                                               -6-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 7 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 17 of 98



 1          23.   137 – sustained. No questions designated.
 2          24.   140 – overruled.
 3          25.   141 – overruled.
 4          26.   153 – overruled.
 5          27.   155 – overruled.
 6          28.   157:8-10 – sustained. 403. Otherwise overruled.
 7          29.   159 – overruled.
 8          30.   221 – overruled.
 9          31.   222 – overruled.
10          32.   223 – overruled.
11          33.   224 – overruled.
12          34.   237 – overruled.
13          35.   244 – overruled.
14          36.   247 – overruled.
15          37.   251 – sustained, Relevancy. The question is not evidence.
16          38.   252 – overruled.
17          39.   254 – overruled.
18          40.   255 – overruled.
19          41.   260 – overruled.
20          42.   277 – overruled.
21          43.   297 – overruled.
22          44.   303-304 – overruled.
23          45.   306 – overruled.
24          46.   307 – overruled.
25          47.   309 – overruled.
26          48.   312 – overruled.
27          49.   313 – overruled.
28          50.   314 – overruled.


                                              -7-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 8 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 18 of 98



 1          51.    315 – overruled.
 2          52.    322 – overruled.
 3          53.    324 – overruled.
 4    G.    Jason Greer – All objections overruled.
 5    H.    Richard Harvey.
 6          1.     35 – overruled.
 7          2.     46:8 & 14 – overruled.
 8          3.     47 – overruled.
 9          4.     99 – overruled.
10          5.     106:4-8 – sustained. Speculation, 602.
11          6.     109 – overruled.
12    I.    Robert Ferrara.
13          1.     102 – overruled.
14          2.     103 – overruled.
15          3.     105 – overruled.
16          4.     111 – overruled.
17          5.     116 – overruled.
18          6.     122 – overruled.
19          7.     137 – overruled.
20          8.     165:21 to 166:3 – sustained.         Foundation, 602.   The question is not
21    evidence, and the answer adds nothing relevant.
22          9.     176 – sustained. Same.
23          10.    190:20 to 192:19 – sustained. Foundation, 602.
24          11.    194, 195 – testimony to be withdrawn in light of preceding ruling.
25          12.    201 – overruled.
26          13.    223 – sustained, Foundation, 602.
27          14.    231:3 & 22 – overruled.
28          15.    246:23 to 249:16 – sustained. Foundation, 602.


                                                -8-
      Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 9 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 19 of 98



 1          16.    249:17-24 – overruled.
 2          17.    255:11 to 256:18 – sustained. Relevancy.
 3          18.    259:13 to 261:9 – sustained. Relevancy.
 4          19.    264 – sustained. Relevancy.
 5          20.    282 – sustained. Speculation, 602.
 6          21.    283 – overruled.
 7          22.    284 – overruled.
 8          23.    287 – sustained. No questions designated.
 9    J.    Bill Little.
10          1.     20 – overruled.
11          2.     157:1 (And . . .)-4 – sustained, Speculation, 602.
12          3.     159:1 – no designation.
13          4.     159:21 – overruled.
14          5.     160 – overruled.
15          6.     165 – overruled.
16          7.     167 – overruled.
17          8.     170 – overruled.
18    K.    John McDermott.
19          1.     35 – overruled.
20          2.     83 – overruled.
21          3.     137 – overruled.
22          4.     137-142:16 – sustained. Argumentative and a waste of time. The parties
23    may play 142:18 to143:6.
24          5.     143 – overruled.
25          6.     153 – overruled.
26          7.     166 – overruled.
27          8.     164:4 – overruled.
28          9.     168:11 – sustained. Argumentative.


                                                 -9-
     Case 2:15-md-02641-DGC Document 10438 Filed 03/14/18 Page 10 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 20 of 98



 1          10.   194 – overruled.
 2          11.   199 – sustained. Foundation, 602.
 3          12.   200 – sustained. Foundation, 602. Reading document.
 4          13.   201 – sustained. Same.
 5          14.   228 – overruled.
 6          15.   286 – sustained. Foundation, 602.
 7          16.   290 – overruled.
 8          17.   296 – overruled.
 9          18.   307 – sustained. Vague as to product and time.
10          19.   308 – sustained. Vague as to product and time.
11          20.   310 – sustained. Vague as to time.
12          Dated this 14th day of March, 2018.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 10 -
      Case 2:15-md-02641-DGC Document 10486 Filed 03/19/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 21 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Sherr-Una Booker, an individual,                    No. CV-16-00474-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted deposition excerpts in advance of trial. This order will
20    set forth the Court’s ruling on objections contained in some of these excerpts. The order
21    will identify objections by the number of the deposition page on which they appear. If
22    more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Dr. Brandon Kang.
27           1.     15 – overruled.
28           2.     31 – overruled.
      Case 2:15-md-02641-DGC Document 10486 Filed 03/19/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 22 of 98



 1          3.    37 – overruled.
 2          4.    39 – overruled.
 3          5.    42 – overruled.
 4          6.    45:11 – overruled.
 5          7.    45:17 – overruled.
 6          8.    47 – overruled.
 7          9.    50:23 to 53:9 – sustained. The testimony ventures beyond the treatment of
 8                Ms. Booker, and effectively constitutes opinion testimony by Dr. Kang
 9                regarding the G2 filter. Such testimony cannot be used unless disclosed as
10                expert opinion testimony under Rule 26(a)(2).
11          10.   54:11 – overruled.
12          11.   54:16 – overruled.
13          12.   55 – overruled.
14          13.   56:18 to 57:1 – sustained. The testimony ventures beyond the treatment of
15                Ms. Booker, and effectively constitutes opinion testimony by Dr. Kang
16                regarding proper disclosures to physicians. Such testimony cannot be used
17                unless disclosed as expert opinion testimony under Rule 26(a)(2).
18          14.   59 – overruled.
19          15.   72 – overruled.
20          16.   81 – overruled.
21          17.   100 – overruled.
22          18.   123 – overruled.
23          19.   129 – overruled.
24          20.   135:20 to 137:2 – excluded by Court’s ruling on motion in limine.
25          21.   168 – overruled. This is not expert opinion.
26          22.   170:18 to 171:6 – sustained. The testimony ventures beyond the treatment
27                of Ms. Booker, and effectively constitutes opinion testimony by Dr. Kang
28


                                               -2-
      Case 2:15-md-02641-DGC Document 10486 Filed 03/19/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 23 of 98



 1                regarding Bard filters. Such testimony cannot be used unless disclosed as
 2                expert opinion testimony under Rule 26(a)(2).
 3    B.    Patrick McDonald.
 4          1.    171:18 to 174:22 – sustained. The questioning concerns the FDA warning
 5                letter which the Court has largely excluded. See Doc. 10258. If Plaintiff
 6                makes the required showing for topics 3, 7, or 8 of the letter (id. at 6), and
 7                this testimony relates to those topics, Plaintiff may again raise this
 8                deposition testimony with the Court.
 9          2.    175:20 to 178:3 – sustained. Foundation, 602. Also, the witness has no
10                knowledge of the document and the questions are not evidence. 178:4-17
11                should also be excluded.
12          3.    182 – overruled.
13          4.    192:4-25, 193:23 to 194:3 – sustained. The questioning concerns the FDA
14                warning letter which the Court has largely excluded. See Doc. 10258. If
15                Plaintiff makes the required showing for topics 3, 7, or 8 of the letter (id. at
16                6), and this testimony relates to those topics, Plaintiff may again raise this
17                deposition testimony with the Court.
18          5.    194:18 to 195:10 – sustained. Relevancy.
19          6.    201:15 to 202:9 – sustained. Beyond scope given above rulings.
20    C.    Carol Vierling.
21          1.    37 – overruled.
22          2.    78 – overruled.
23          3.    87 – overruled.
24          4.    88:9 – overruled.
25          5.    88:20 – overruled.
26          6.    89:4 – overruled.
27          7.    97 – overruled.
28          8.    98 – overruled.


                                                -3-
      Case 2:15-md-02641-DGC Document 10486 Filed 03/19/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 24 of 98



 1          9.    99:8-11 – sustained. Relevancy. The question is not evidence.
 2          10.   99:22 – overruled.
 3          11.   100 – overruled.
 4          12.   101:1 – overruled.
 5          13.   101:11 – overruled.
 6          14.   101:18 – overruled.
 7          15.   105 – sustained. Relevancy. The question is not evidence.
 8          16.   106 – overruled.
 9          17.   110:22 to 111:6 – sustained. 403.
10          18.   130 – overruled.
11          19.   139 – overruled.
12          20.   147:3-13 – sustained. Relevancy. The questions are not evidence.
13          21.   148 – overruled.
14          22.   156 – overruled.
15          23.   167 – overruled.
16          24.   184 – overruled in light of Bard’s withdrawal.
17          25.   186 – overruled.
18          26.   192 – no evidentiary objection stated.
19          27.   197 – overruled.
20          28.   205 – overruled.
21          29.   206 – overruled.
22          30.   213:4 – overruled.
23          31.   2131:20 – overruled.
24    D.    Jack Sullivan.
25          1.    436 – overruled.
26          2.    442 – overruled.
27          3.    443 – overruled.
28          4.    447:1, 8 – overruled.


                                               -4-
      Case 2:15-md-02641-DGC Document 10486 Filed 03/19/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 25 of 98



 1          5.     448 – overruled.
 2          6.     450 – overruled.
 3          7.     457 – overruled.
 4          8.     458:13 to 459:23 – sustained. Foundation, 602.
 5          9.     461:17 to 462:1 – sustained. Foundation, 602.
 6          10.    462:15 – overruled.
 7          11.    463 – overruled.
 8          12.    467 – overruled.
 9          13.    484 – overruled.
10          14.    495 – overruled.
11          15.    503 – overruled.
12          16.    522:7-13 – sustained. 403.
13          17.    524 – overruled.
14          18.    524:5 – overruled.
15          19.    525:14 – overruled.
16          20.    527 – overruled.
17    E.    Salil Patel.
18          1.     39 – overruled.
19          Dated this 19th day of March, 2018.
20
21
22
23
24
25
26
27
28


                                                -5-
      Case 2:15-md-02641-DGC Document 10497 Filed 03/21/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 26 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Sherr-Una Booker, an individual,                    No. CV-16-00474-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted deposition excerpts in advance of trial. This order will
20    set forth the Court’s ruling on objections contained in some of these excerpts. The order
21    will identify objections by the number of the deposition page on which they appear. If
22    more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Bill Altonaga.
27           1.     33 – overruled.
28           2.     47 – sustained.
      Case 2:15-md-02641-DGC Document 10497 Filed 03/21/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 27 of 98



 1          3.    72 – overruled.
 2          4.    86 – overruled.
 3          5.    87:2 – overruled.
 4          6.    87:18 – overruled.
 5          7.    90 – overruled.
 6          8.    99:23 to 91:6 – sustained. Cumulative.
 7          9.    136 – overruled.
 8          10.   137 – overruled.
 9          11.   142 – overruled.
10          12.   155 – sustained. There is no failure to disclose claim with respect to the
11                Recovery filter.
12          13.   158:13-15 – sustained, argumentative. Objection overruled for remainder
13                of page 158.
14          14.   159:4-15 – sustained. 403 (“cleared on established safety and
15                effectiveness”).
16          15.   166 – overruled.
17          16.   169:21 to 170:4 – sustained. The questions are not evidence. Objection
18                otherwise overruled.
19          17.   170:7 – overruled (although question does not make sense without 169:21
20                to 170:4).
21          18.   171 – overruled.
22          19.   179:20 – overruled.
23          20.   180:23 to 181:22 – sustained. Foundation, 602.
24          21.   243 – sustained. There is no failure to disclose claim with respect to the
25                Recovery filter.
26          22.   264:20-23 – sustained. Foundation, 602.
27          23.   266:19-22 – sustained. Foundation, 602.
28          24.   271:5 to 272:12 – sustained. Foundation, 602.


                                               -2-
      Case 2:15-md-02641-DGC Document 10497 Filed 03/21/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 28 of 98



 1          25.   272:13 to 273:4 – Bard to withdraw in light of above rulings.
 2          Dated this 21st day of March, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
      Case 2:15-md-02641-DGC Document 10524 Filed 03/26/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 29 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Sherr-Una Booker, an individual,                    No. CV-16-00474-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted deposition excerpts for the Court’s review. This order
20    includes the Court’s ruling on objections contained in some of these excerpts. The order
21    will identify objections by the number of the deposition page on which they appear. If
22    more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Dr. John DeFord.
27           1.     20 – overruled.
28           2.     103:17-20 – sustained. Answer to this question not designated.
      Case 2:15-md-02641-DGC Document 10524 Filed 03/26/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 30 of 98



 1          3.     106:3-7 – sustained.
 2          4.     117 – overruled.
 3          5.     120 – overruled.
 4          6.     121 – overruled.
 5          7.     129 – overruled.
 6          8.     130 – overruled.
 7          9.     133:7 – overruled.
 8          10.    133:20 – overruled.
 9          11.    135 – overruled.
10          12.    138 – overruled.
11          13.    139 – overruled.
12          14.    237 – overruled.
13          15.    238 – overruled.
14          Note: The Court has overruled a number of objections to the witness giving
15    narrative or nonresponsive answers. The Court has done so because the questioner often
16    asked lengthy, fact-laden questions, and engaged in a dialogue with the witness; the
17    questioner generally did not ask focused questions or seek focused answers, and never
18    objected to the form of the answers as nonresponsive; and objections to the form of
19    answers are waived if not made during the deposition. See Fed. R. Civ. P. 32(d)(3)(B).
20    B.    Dr. Spyros William Stavropoulos.
21          1.     49 – overruled.
22          2.     51 – overruled.
23          3.     57 – overruled.
24          4.     63 – overruled.
25          5.     64 – overruled.
26          6.     149 – overruled.
27          7.     195 – overruled.
28          8.     198 – overruled.


                                                -2-
      Case 2:15-md-02641-DGC Document 10524 Filed 03/26/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 31 of 98



 1          Note: The Court overruled a number of objections to allegedly non-disclosed
 2    expert opinions because the questions generally were about the doctor’s own practice and
 3    personal experience using IVC filters – matters the Court regards as relevant factual
 4    evidence rather than expert opinion under Rule 702.
 5    C.    Dr. Scott Trerotola.
 6          1.     19 – overruled. The opinion was requested by the question from Plaintiff’s
 7                 counsel.
 8          2.     31 – overruled.
 9          3.     77 – overruled.
10          4.     80 – overruled.
11          5.     93 – overruled.
12          6.     94 – overruled.
13          7.     99 – sustained.
14          8.     105 – overruled. The question elicited the opinion.
15          9.     119 – overruled.
16          10.    127 – overruled.
17          11.    128 – overruled.
18          12.    129 – overruled.
19          13.    134 – overruled.
20          14.    135:1 – overruled.
21          15.    135:12 – overruled.
22          16.    177 – overruled.
23          17.    178 – overruled.
24          Dated this 26th day of March, 2018.
25
26
27
28


                                                -3-
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 32 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Doris Jones, an individual,                         No. CV16-0782-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted deposition excerpts for the Court’s review. This order
20    includes the Court’s ruling on objections contained in the excerpts. The order will
21    identify objections by the number of the deposition page on which they appear. If more
22    than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Alfred Jones, Sr.
27           1.     8 – sustained. Irrelevant.
28           2.     9:5-16 – sustained. Irrelevant.
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 33 of 98



 1          3.      9:22 to 10:3 – sustained. Irrelevant.
 2          4.     18:22-19-17 – parties can resolve after Court rules on motions in limine.
 3          5.     20:24-21:14 – parties can resolve after Court rules on motions in limine.
 4          6.     23:4-25:15 – overruled. Not offered for the truth of the matters asserted.
 5          7.     29:2-11; 31; 39; 40 – parties can resolve after Court rules on motions in
 6    limine.
 7          8.     42:8-12 – sustained; hearsay.
 8    B.    Bill Altonaga.
 9          1.     124 – testimony objected to not included in excerpt (pages 114-115).
10          2.     153 – overruled (assuming Plaintiff intended to designate the question
11    before this answer).
12          3.     166-67 – sustained; Rule 602.
13          4.     179-80 – sustained; Rule 602.
14          5.     182:19-183:5 – sustained; Rule 602.
15          6.     251 – testimony objected to not included in excerpt (pages 261, 266).
16    C.    Christine Brauer.
17          1.      The Court’s previous order on Plaintiff’s use of experts withdrawn by
18    Defendants remains in effect for the Jones case.
19          2.     5/23/14 Depo: 80-81 – overruled.
20          3.     89 – overruled.
21          4.     91 – overruled.
22          5.     92 – overruled.
23          6.     8/2/17 Depo: 61 – overruled.
24          7.     93 – sustained. Person referred to never identified, so irrelevant.
25          8.     126:5-127:17 – sustained. Witness does not recall, so irrelevant and waste
26    of time under Rule 403.
27          9.     128 – sustained. Witness does not know. Complete waste of time.
28          10.    130-135 – sustained. Witness does not know. Complete waste of time.


                                                  -2-
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 34 of 98



 1           11.    140 – overruled.
 2           12.    147-48 – overruled.
 3           13.    162 – sustained.
 4           14.    173-74 – overruled.
 5           15.    175-76 – overruled.
 6           16.    195-96 – overruled.
 7           17.    245 – overruled.
 8           18.    272:10-18 – sustained. Witness does not know. Complete waste of time.
 9           19.    277 – overruled.
10           20.    331 – overruled.
11           21.    335 – overruled.
12           22.    337 – overruled.
13           23.    348-49 – sustained.
14           24.    379-80 – overruled.
15           25.    408:9-14 – sustained. Witness does not know. Complete waste of time.
16           Court’s observation and caution: Much of the testimony designated by Plaintiff
17    in the Brauer depositions is completely irrelevant, as noted above. Much additional
18    testimony is only minimally relevant. After reviewing these designations, the Court is
19    concerned that Plaintiff’s counsel will waste trial time presenting minimally relevant
20    evidence. Counsel for both sides are therefore advised that the Court intends to hold the
21    parties to the time limits established for this trial. If a party chooses to spend time on
22    minimally relevant or repetitive matters and thereby has insufficient time for important
23    matters later in the trial, the Court will not bail that party out by granting additional time.
24    The Court is determined that this bellwether trial and the trials that follow will be more
25    efficient than the Booker trial.
26
27
28


                                                   -3-
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 35 of 98



 1    D.    Dr. David Chodos.
 2          1.    40 – overruled.
 3          2.    41 – overruled.
 4          3.    48 – overruled.
 5          4.    64 – overruled.
 6          5.    67 – overruled.
 7          6.    70 – overruled.
 8          7.    88:22-89:3 – sustained.
 9          8.    92 – both sustained.
10          9.    94 – parties can resolve after Court rules on motions in limine.
11          10.   104 – parties can resolve after Court rules on motions in limine.
12          11.   111 – overruled.
13          12.   127 – overruled.
14          13.   129-30 – overruled.
15          14.   133 – parties can resolve after Court rules on motions in limine.
16          15.   135-37, 139, 144 – parties can resolve after Court rules on motions in
17    limine.
18          16.   150-51 – sustained.
19          17.   153, 155 – parties can resolve after Court rules on motions in limine.
20          18.   159 – sustained.
21    E.    Jason Greer.
22          1.    176 – overruled.
23    F.    John Lehman.
24          1.    6 – sustained.
25          2.    11 – sustained.
26          3.    16 – sustained. Irrelevant.
27          4.    32 – overruled.
28


                                                -4-
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 36 of 98



 1          5.     63 – overruled. (Court’s note – 9 different objections are a waste of time.
 2    In future deposition designations, the Court will summarily deny such laundry-list
 3    objections. The objecting party should think about and make a legitimate objection.)
 4          6.     67 – overruled. (Same note.)
 5          7.     118 – sustained.
 6          8.     121 – sustained.
 7          9.     122-23 – overruled. (Same note.)
 8          10.    124 – overruled. (Same note.)
 9          11.    125 – overruled. (Same note.)
10          12.    128-29 – overruled. (Same note.)
11          13.    131 – overruled. (Same note.)
12    G.    Shanice Matthews.
13          1.     14 – sustained.
14          2.     15:21-23 – sustained. Hearsay.
15          3.     17 – parties can resolve after Court rules on motions in limine.
16          4.     18:4 – sustained.
17          5.     21 – sustained. Irrelevant.
18          6.     23 – overruled.
19          7.     27:12-17 – sustained.
20          8.     31 – parties can resolve after Court rules on motions in limine.
21    H.    Sharese May.
22          1.     10:7-8 – sustained.
23          2.     16:16-18 – parties can resolve after Court rules on motions in limine.
24          3.     16:22-25 – sustained.
25          4.     18:11-18 – sustained.
26          5.     33 – overruled.
27          6.     36:8-14 – sustained.
28          7.     37:9-15 – sustained.


                                                 -5-
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 37 of 98



 1          8.     41 – sustained.
 2          9.     42 – parties can resolve after Court rules on motions in limine.
 3    I.    Dr. Mark Moritz.
 4          1.     The Court’s previous order on Plaintiff’s use of experts withdrawn by
 5    Defendants remains in effect for the Jones case.
 6          2.     43:6-10 – sustained.
 7          3.     50, 52, 57, 68, 71, 72, 85, 96, 100, 102, 115, 117, 128, 130, 194, 222 –
 8    sustained. Cumulative. See previous order on Plaintiff’s use of withdrawn experts.
 9          4.     122 – overruled (if not cumulative).
10          5.     124 – sustained. Hearsay.
11          6.     135:13-22 – sustained. Not Plaintiff’s treating physician.
12          7.     135:23-137:17 – overruled (if not cumulative).
13          8.     138:24-141:11 – overruled (if not cumulative).
14          9.     141 – overruled (if not cumulative).
15          10.    144 – overruled (if not cumulative).
16          11.    146:11-148:5 – overruled (if not cumulative).
17          12.    149 – overruled (if not cumulative).
18    J.    Dr. Kirstin Nelson.
19          1.     83 – overruled.
20    K.    Dr. Colleen Taylor.
21          1.     17 – parties can resolve after Court rules on motions in limine.
22          2.     21 – sustained.
23          3.     22 – parties can resolve after Court rules on motions in limine.
24          4.     25, 26, 39 – parties can resolve after Court rules on motions in limine.
25    L.    Mark Wilson.
26          1.     63 – overruled.
27          2.     91 – overruled.
28          3.     92 – overruled.


                                                 -6-
      Case 2:15-md-02641-DGC Document 10922 Filed 05/01/18 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 38 of 98



 1          4.    95 – overruled.
 2          Dated this 1st day of May, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
      Case 2:15-md-02641-DGC Document 11064 Filed 05/10/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 39 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Doris Jones, an individual,                         No. CV16-0782-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted additional deposition excerpts for the Court’s review.
20    This order includes the Court’s ruling on objections contained in the excerpts. The order
21    will identify objections by the number of the deposition page on which they appear. If
22    more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Abtihal Maki Raji-Kubba
27           1.     83 – sustained. Rule 602. Designated portions of the deposition do not
28    show that the witness has any knowledge of, or information relevant to, the study about
      Case 2:15-md-02641-DGC Document 11064 Filed 05/10/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 40 of 98



 1    which she is being questioned.
 2          2.     86 – sustained. Rule 602. The witness is simply being asked to restate
 3    what is in the document with no showing of her knowledge.
 4          3.     88 – sustained. Same.
 5          4.     97:12-23 – sustained. Same. Otherwise overruled.
 6          5.     122:5 to 123:4 – overruled. 123:5 to 124:6 – sustained. Rule 602. The
 7    witness is simply being asked to restate what is in the document with no showing of her
 8    knowledge.
 9          6.     177 – Plaintiff’s objection sustained. Same.
10          7.     239:21 to 242:10 – Sustained. Same.
11          8.     242:16-24 – overruled. 242:25 to 243:3 – sustained. Same.
12          9.     244 – sustained. Same.
13    B.    Patrick McDonald.
14          1.     172:5 to 174:23 – sustained. Same.
15          2.     192:4 to 194 – sustained. Same.
16    C.    Robert E. Cortelezzi – deposition submitted, but no objections identified.
17    D.    William R. Little.
18          1.     46 – overruled.
19          2.     56:10-13 – sustained. Rule 602.
20          3.     64 – overruled.
21          4.     156 – overruled.
22          5.     209 – overruled.
23          6.     210 – overruled.
24          7.     218 – overruled. Witness is looking at the document, but testifying from
25    his knowledge and experience.
26          8.     218:2 – overruled.
27          9.     218:12 – overruled. Witness is looking at the document, but testifying from
28    his knowledge and experience.


                                                -2-
      Case 2:15-md-02641-DGC Document 11064 Filed 05/10/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 41 of 98



 1             10.   224-225 – sustained. The witness is simply being asked to restate what is
 2    in the document.
 3             11.   228-229:17 – sustained. The witness is simply being asked to restate what
 4    is in the document.
 5             12.   229:22 to 230:19 – relevancy and Rule 403 in light of Court’s rulings
 6    above.
 7             13.   247:25 to 248:23 – sustained. Unresponsive narrative.
 8             14.   329 – overruled. Hearsay within hearsay not called for in these questions
 9    and answers.
10             15.   330 – sustained.
11             16.   331:3-15 – overruled.
12             17.   331:16 to 334:1 – sustained.
13             18.   359 – overruled.
14             19.   362:13 to 363:1 – sustained.
15             20.   363:4 to 364:18 – overruled.
16             21.   390 – overruled.
17             22.   392 – overruled.
18             23.   460:17-24 – sustained.
19             24.   461:16-21 – sustained.
20             25.   462 – sustained.
21             26.   463 – sustained.
22             27.   483 – overruled.
23             Dated this 10th day of May, 2018.
24
25
26
27
28


                                                    -3-
      Case 2:15-md-02641-DGC Document 11073 Filed 05/11/18 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 42 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Doris Jones, an individual,                         No. CV16-0782-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted additional deposition excerpts for the Court’s review.
20    This order includes the Court’s ruling on objections contained in the excerpts. The order
21    will identify objections by the number of the deposition page on which they appear. If
22    more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Carol Vierling.
27           1.     37 – overruled.
28           2.     78 – overruled.
      Case 2:15-md-02641-DGC Document 11073 Filed 05/11/18 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 43 of 98



 1          3.     97 – overruled.
 2          4.     106 – overruled.
 3          5.     107 – overruled.
 4          6.     139 – overruled.
 5          7.     148 – overruled.
 6    B.    Daniel Orms.
 7          1.     99 – overruled. Question is inquiring into what witness knew, and he is
 8    competent under Rule 602 to answer that question.
 9          2.     101 – overruled. Objection not clear.
10          3.     222-23 – overruled.
11          4.     225 – sustained.
12          5.     226-27 – sustained. Witness asked only to restate what is in the document.
13          6.     228:8-13 – sustained. Otherwise overruled.
14          7.     230 – overruled.
15          8.     248 – overruled.
16          9.     253 – overruled.
17          10.    254 – overruled.
18          11.    261 – overruled.
19    C.    Christopher Smith.
20          1.     38 – overruled. Question is inquiring into what witness knows, and he is
21    competent under Rule 602 to answer that question.
22          2.     41-42 – overruled. Same.
23          3.     51 – overruled. Same.
24          4.     53 – overruled. Same.
25          5.     81 – overruled.
26          6.     82:16 to 83:11 – sustained.
27          7.     84:7-16 – sustained.
28          8.     85 – overruled.


                                                 -2-
      Case 2:15-md-02641-DGC Document 11073 Filed 05/11/18 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 44 of 98



 1          9.    120-21 – overruled.
 2          10.   124 – overruled.
 3          11.   131 – No objection to testimony.
 4          12.   136 – overruled.
 5          13.   137 – overruled.
 6          14.   140:1-22 – sustained.
 7          15.   158:10 to 159:5 – sustained.
 8          16.   160 – overruled.
 9          17.   162 – overruled.
10          18.   165:16 to 166:2 – sustained.
11          19.   169:19 to 170:2 – sustained.
12          20.   180:23 to 181:8 – overruled.
13          21.   181 – overruled.
14          22.   182:8-18 – sustained.
15          23.   187 – overruled.
16    D.    Melanie Vilece Sussman.
17          1.    48 – sustained. Rule 403.
18          2.    69 – sustained.
19          3.    119 – overruled.
20          4.    122 – overruled.
21          5.    126 – overruled.
22          6.    131 – No objection to testimony.
23          7.    138 – overruled.
24          8.    141 – No objection to testimony.
25          9.    143 – overruled.
26          10.   145 – overruled.
27          11.   149 – overruled.
28          12.   159-60 – overruled.


                                                 -3-
      Case 2:15-md-02641-DGC Document 11073 Filed 05/11/18 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 45 of 98



 1            13.   161:6-15 – sustained.
 2            14.   166 – No objection to testimony.
 3            15.   167 – sustained.
 4            16.   168:1-7, 11-21 – sustained.
 5            17.   169 – overruled.
 6            18.   171:13-19 – sustained.
 7            19.   172 – overruled.
 8            20.   185 – No objection to testimony.
 9            21.   188:6-12, 17-20 – sustained.
10            22.   189:13-15 – sustained.
11            23.   190:8-17 – sustained.
12            24.   191 – overruled.
13            25.   194 – overruled.
14            26.   233-34 – overruled.
15            27.   237 – start question at “Do you recall ever speaking . . .”
16            28.   241 – overruled.
17            29.   247-48 – overruled.
18            30.   249 – overruled.
19            31.   262-63 – sustained. Only relevant information is hearsay in question.
20    E.      Dr. Anthony Avino.
21            1.    13 – overruled.
22            2.    1624 to 17:2 – overruled. Leading, but no objection, so waived.
23            3.    17:3-8 – sustained. Leading.
24            4.    17:10-20 – overruled. Leading, but no objection, so waived.
25            5.    17:21 to 18:1 – sustained. Leading.
26            6.    18:9-17 – sustained.     Rules 403, 602.      Without thorough knowledge,
27    witness appears to confuse FDA approval and clearance, an important distinction in this
28    case.


                                                   -4-
      Case 2:15-md-02641-DGC Document 11073 Filed 05/11/18 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 46 of 98



 1          7.       19:19 to 20:1 – sustained. Leading.
 2          8.       20:7-11 – sustained. Leading.
 3          9.       21:25 to 22:7 – sustained. Leading.
 4          10.      34 – sustained as to sentence on lines 21-22, ending with “best filters.”
 5    Rule 404(a).
 6          11.      37:2-7 – sustained. Leading.
 7          12.      40 – overruled.
 8          13.      64 – No objection to testimony.
 9          14.      65:11 to 66:9 – sustained.
10          15.      67:1 – overruled.
11          16.      67:10 – No objection to testimony.
12          17.      68:22 to 69:5 – overruled.
13          18.      69:7-20 – sustained. Rule 602.
14          19.      76 – overruled.
15          20.      79 – No objection to testimony.
16          21.      81 – overruled.
17          22.      82 – overruled.
18          23.      84 – overruled.
19          24.      85 – overruled.
20          25.      91 – overruled.
21          26.      108 – overruled.
22          27.      112:24 to 113:1 – sustained.
23          28.      113 – overruled.
24    F.    Christopher Ganser.
25          1.       38 – overruled.
26          2.       83 – overruled.
27          3.       86-87 – overruled.
28          4.       133 – overruled.


                                                    -5-
      Case 2:15-md-02641-DGC Document 11073 Filed 05/11/18 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 47 of 98



 1          5.    265 – overruled.
 2          Dated this 11th day of May, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
      Case 2:15-md-02641-DGC Document 11080 Filed 05/14/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 48 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Doris Jones, an individual,                         No. CV16-0782-PHX-DGC
12            Plaintiff,
13    v.                                                  ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
             Defendants.
17
18
19           The parties have submitted additional deposition excerpts for the Court’s review.
20    This order includes the Court’s ruling on objections contained in the excerpts. The order
21    will identify objections by the number of the deposition page on which they appear. If
22    more than one objection appears on a page, the order will identify the line on which the
23    objection starts. Where an objection is sustained, the order will identify the page and
24    lines that should be omitted, but if no lines are identified, the objection is sustained with
25    respect to all designated testimony on that page.
26    A.     Jack Sullivan.
27           1.     61:20 to 62:3 – overruled if exhibit admitted in evidence. Witness has
28    knowledge under Rule 602 to answer whether he has seen the document before.
      Case 2:15-md-02641-DGC Document 11080 Filed 05/14/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 49 of 98



 1    Although the answer that he has not seen the document may not be relevant, Defendants
 2    make no relevancy objection.
 3          2.     62:14 to 63:1 – overruled.
 4          3.     64 – overruled.
 5          4.     65 – overruled.
 6          5.     248:16 to 249:20, 250:1-18 – sustained. Rule 602.
 7          6.     281:21 to 282:1 – overruled.
 8          7.     354 – overruled.
 9          8.     436:15-20 – overruled if exhibit admitted in evidence.      Witness has
10    knowledge under Rule 602 to answer, and Defendants make no relevancy objection.
11          9.     443 – overruled if exhibit admitted in evidence.
12          10.    446 – overruled.
13          11.    447 – Defendants objecting to testimony they designate? Overruled.
14          12.    524:7-18 – sustained.
15          13.    525 – overruled.
16          14.    526-27 – overruled.
17    B.    John DeFord.
18          1.     35 – overruled.
19          2.     105 – overruled.
20          3.     139 – overruled.
21          4.     226-227 – overruled.
22          5.     231 – overruled.
23          6.     239 – overruled.
24          7.     243 – overruled.
25          8.     278-82 – overruled.
26          9.     340 – overruled.
27          10.    342 – overruled.
28          11.    388 – overruled.


                                                  -2-
      Case 2:15-md-02641-DGC Document 11080 Filed 05/14/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 50 of 98



 1    C.    Douglas Uelmen – no objections identified.
 2    D.    Len DeCant.
 3          1.    63 – overruled.
 4          2.    68:13-22 – sustained.
 5          3.    112 – overruled.
 6          4.    117L17 to 118:8 – sustained.
 7          5.    118:20 to 119:7 – sustained.
 8          6.    150:20 to 151:14 – sustained.
 9          7.    152 – sustained.
10          8.    157:4-23 – sustained.
11          9.    159 – overruled.
12          10.   189 – overruled.
13          11.   347-48 – overruled.
14          12.   354-55 – sustained.
15          Dated this 14th day of May, 2018.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?239719188365753-L_1_0-1                                      Page 1 of 1

              Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 51 of 98

                                                   ATTYADD,LEAD,MULTI-DISTRICT,PROTO,REMAND,STD

                                      U.S. District Court
                            DISTRICT OF ARIZONA (Phoenix Division)
                         CIVIL DOCKET FOR CASE #: 2:15-md-02641-DGC


IN RE: Bard IVC Filters Products Liability Litigation                    Date Filed: 08/17/2015
Assigned to: Judge David G Campbell                                      Jury Demand: Both
Case in other court: Ninth Circuit, 16-16163                             Nature of Suit: 365 Personal Injury: Prod.
Cause: 28:1332 Diversity-Product Liability                               Liability
                                                                         Jurisdiction: Diversity


 Date Filed          #     Docket Text
 05/31/2018       11313 ORDER. All objections in the Syed deposition designations are overruled. Signed by
                        Judge David G Campbell on 5/31/2018. This is a TEXT ENTRY ONLY. There is no
                        PDF document associated with this entry. (DGC, nvo) (Entered: 05/31/2018)
      Case 2:15-md-02641-DGC Document 12357 Filed 08/27/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 52 of 98



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    __________________________________
11
      Lisa Hyde and Mark E. Hyde, a married               No. CV-16-00893-PHX-DGC
12    couple,
13            Plaintiffs,                                 ORDER
14    v.
15    C. R. Bard, Inc., a New Jersey corporation;
16    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
17
             Defendants.
18
19
20           The parties have submitted deposition excerpts in advance of trial. This order will
21    set forth the Court’s ruling on objections contained in some of these excerpts. The order
22    will identify objections by the number of the deposition page on which they appear. If
23    more than one objection appears on a page, the order will identify the line on which the
24    objection starts. Where an objection is sustained, the order will identify the page and
25    lines that should be omitted, but if no lines are identified, the objection is sustained with
26    respect to all designated testimony on that page.
27    A.     Dr. William T. Kuo.
28           1.     8 — overruled; no objection stated.
      Case 2:15-md-02641-DGC Document 12357 Filed 08/27/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 53 of 98



 1          2.    18:1 — overruled.
 2          3.    18:25 and 19 — overruled.
 3          4.    20 — overruled.
 4          5.    22 — overruled.
 5          6.    26:6 — overruled.
 6          7.    26:21-25 — sustained.
 7          8.    36-37 — overruled.
 8
            9.    53 — overruled; shows witness experience.
 9
            10.   55-57 — overruled; same.
10
            11.   59 — overruled; same.
11
            12.   68 — overruled.
12
            13.   79-80 — overruled.
13
            14.   82 — overruled.
14
      B.    Dr. Amy R. Sparks.
15
            1.    9 — overruled; no objection stated.
16
            2.    13 — overruled.
17
            3.    16:11 — overruled.
18
19          4.    16:25 and 17 — overruled.

20          5.    18 — overruled.

21          6.    19-22 — overruled.

22          7.    32:12-19 — sustained.
23          8.    34 — overruled.
24          9.    35:8 — overruled.
25          10.   35:17 — overruled.
26          11.   36 — overruled.
27          12.   37 — overruled.
28          13.   38 — overruled.


                                              -2-
      Case 2:15-md-02641-DGC Document 12357 Filed 08/27/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 54 of 98



 1    C.    Joseph Dejohn — no objections.
 2    D.    Tom Ferrari — no objections.
 3    E.    Dr. John Lehmann — no objections.
 4                Dated this 27th day of August, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 55 of 98



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability          No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11
      Lisa Hyde and Mark E. Hyde, a married               No. CV-16-00893-PHX-DGC
12    couple,
13            Plaintiff,
                                                          ORDER
14    v.
15    C. R. Bard, Inc., a New Jersey corporation;
16    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
17
             Defendants.
18
19
20           The parties have submitted deposition excerpts for the Court’s review. This order
21    includes the Court’s ruling on objections contained in some of these excerpts. The order
22    will identify objections by the number of the deposition page on which they appear. If
23    more than one objection appears on a page, the order will identify the line on which the
24    objection starts. Where an objection is sustained, the order will identify the page and
25    lines that should be omitted, but if no lines are identified, the objection is sustained with
26    respect to all designated testimony on that page.
27    A.     Dr. Murray Asch.
28           1.     28:17 to 30:9 – overruled.
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 56 of 98



 1          2.    37:9-18 – overruled.
 2          3.    41:22 to 42:10 – overruled.
 3          4.    44:11-17 – overruled.
 4          5.    44:24 to 45:10 – overruled.
 5          6.    46:15-22 – sustained. Dr. Asch’s personal feelings are not relevant.
 6          7.    57 – overruled.
 7          8.    65 – overruled. See ruling on motions in limine 4 and 5.
 8          9.    67 – overruled. See ruling on motions in limine 4 and 5.
 9          10.   68 – overruled. See ruling on motions in limine 4 and 5.
10          11.   69 – overruled. See ruling on motions in limine 4 and 5.
11          12.   70 – overruled.
12          13.   76 – overruled.
13          14.   89 – overruled. See ruling on motions in limine 4 and 5.
14          15.   90 – overruled.
15          16.   92 – overruled.
16          17.   115 – overruled.
17          18.   116 – overruled.
18          19.   121:18 to 122:4 – overruled.
19          20.   122:22-23 – overruled.
20          21.   123 – overruled.
21          22.   124:3-5 – sustained.
22          23.   124:22 to 125:4 – overruled.
23          24.   126:22 to 127:4 – sustained. Leading.
24          25.   127:6-11 – overruled.
25          26.   127:13-19 – sustained. Leading.
26          27.   131:16 to 132:9 – sustained. Leading.
27          28.   132:23 to 133:3 – sustained. Leading.
28          29.   134:22 to 135:3 – overruled (no objection to the form), but sustained as


                                                 -2-
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 57 of 98



 1    leading on 135:6-9.
 2           30.    150 – overruled.
 3           31.    161:24 to 162:15 – overruled.
 4           32.    164:5 to 165:24 – sustained. What Dr. Asch would like to share with the
 5    jury is not relevant.
 6           33.    170 to 174 – overruled.
 7           34.    193 – overruled.
 8           35.    195 – overruled.
 9           36.    196 – overruled.
10           37.    206 – overruled.
11           38.    207 – overruled.
12           39.    208 – overruled.
13    B.     Dr. David Henry.
14           1.     23 – overruled.
15           2.     25 – overruled.
16           3.     36 – overruled.
17           4.     62 – no objection stated.
18           5.     64 – overruled.
19           6.     85 – overruled.
20           7.     86 – overruled.
21           8.     87 – overruled.
22           9.     90 to 91 – overruled.
23    C.     Matthew Fermanich.
24           1.     24 – overruled.
25           2.     31 – overruled.
26           3.     38 to 39 – overruled.
27           4.     100:7-16 – sustained. Rule 403.
28           5.     100:17-20 – overruled.


                                                -3-
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 58 of 98



 1           6.     103 to 104 – overruled.
 2           7.     107:18 to 109:6 – sustained.
 3           8.     121 to 123:2 – overruled.
 4           9.     123:8-20 – sustained.
 5           10.    125:12 to 126:25 – sustained.
 6           11.    138 – overruled.
 7           12.    140 – overruled.
 8           13.    142 to 143 – overruled.
 9           14.    152 – overruled.
10           15.    155 to 156 – overruled.
11           16.    163 – overruled. Bard has argued that the IFU is relevant because what it
12    told doctors about risks is relevant to whether the product was “not reasonably safe”
13    under the Wisconsin statute. The Court has agreed with this argument in its ruling on
14    MILs 4 and 5. If Bard is permitted to present evidence about its warnings to doctors as
15    part of its defense to the design defect and negligence claims, then Plaintiff is permitted
16    to present evidence about what warnings Bard did not give. The Court may at some point
17    need to draw a line on such evidence lest this become a failure to warn trial, but at this
18    point the Court concludes that the evidence is relevant.
19           17.    176 – sustained.
20           18.    189:1-5 – overruled.
21           19.    189:9-13 – sustained. No question designated.
22           20.    211 – overruled.
23           21.    215:20 to 218:5 – sustained.
24           22.    228 to 229 – sustained. Rule 602.
25           23.    231 to 232:14 – sustained. Rule 602.
26           24.    249:13 to 250:23 – sustained. Here and in paragraphs 25-32 below, the
27    witness lacks personal knowledge regarding the complaint reports he is being shown;
28    much of the testimony consists of the questioner reading from the reports and having the


                                                   -4-
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 59 of 98



 1    witness merely confirm that the reading is correct; some of the reports appear to contain
 2    hearsay within hearsay; and this testimony crosses the line into presenting a failure to
 3    warn claim, which is not part of the upcoming trial. Sustained under Rules 401-403, 602,
 4    and 801.
 5          25.    254:1-4 – sustained.
 6          26.    254:5 to 256:6 – sustained.
 7          27.    256:24 to 257:4 – sustained.
 8          28.    258:9-24 – sustained.
 9          29.    261:1-6 – sustained.
10          30.    261:11 to 262:20 – sustained.
11          31.    270:2 to 271:8 – sustained.
12          32.    273:23 to 274:2 – sustained.
13    D.    David Ciavarella.
14          1.     40 – overruled.
15          2.     42 – overruled.
16          3.     44:3-15 – overruled.
17          4.     44:17 to 45:7 – overruled.
18          5.     54 – overruled.
19          6.     94 – overruled.
20          7.     99 – sustained. No testimony designated.
21          8.     105 – overruled.
22          9.     111:18-19 – sustained.
23          10.    117 – sustained. Because this case involves either an Eclipse or G2X filter,
24    the Court will exclude evidence of Recovery filter cephalad migrations deaths under
25    Rule 403, for the reasons it excluded the same evidence in the Jones trial. See In re Bard
26    IVC Filters Prods. Liab. Litig., No. CV-16-00782-PHX-DGC, 2018 WL 2124146 (D.
27    Ariz. May 8, 2018); In re Bard IVC Filters Prods. Liab. Litig., No. CV-16-00782-PHX-
28    DGC, 2018 WL 1993767 (D. Ariz. Apr. 27, 2018); In re Bard IVC Filters Prods. Liab.


                                                  -5-
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 60 of 98



 1    Litig., No. CV-16-00782-PHX-DGC, 2018 WL 1876896, at *2-4 (D. Ariz. Apr. 18,
 2    2018).
 3             11.   120 – General objection based on Lehmann report overruled.         Not all
 4    questions call for content of Lehmann report. The Court will rule on specific objections.
 5             12.   121 – overruled. These are general discussions about the existence of the
 6    Lehmann report, not its contents, and Defendants have not objected to such discussions
 7    (see pages 119-120).
 8             13.   122:13 to 123:12 – sustained based on Recovery cephalad migration death
 9    evidence. Rule 403.
10             14.   124 to 125:4 – sustained. Addresses content of Lehmann report, which the
11    Court has found to be protected work product.
12             15.   125:16 to 130:14 – sustained. Addresses content of Lehmann report, which
13    the Court has found to be protected work product.
14             16.   131:24 to 134:13 – sustained. Addresses content of Lehmann report, which
15    the Court has found to be protected work product.
16             17.   135 – overruled.
17             18.   136:4 to 137:5 – sustained. Addresses content of Lehmann report, which
18    the Court has found to be protected work product.
19             19.   140 – overruled.
20             20.   141 – overruled.
21             21.   144 – overruled.
22             22.   145:13-146:1 – sustained. Hearsay.
23             23.   148 – overruled.
24             24.   151 – no objection.
25             25.   157-158 – overruled.
26             26.   165 – overruled, but Defendants cannot introduce 166:6 if they are standing
27    on their objection to the Lehmann report.
28    E.       Asch trial testimony – Plaintiff’s hearsay objection appears well-founded, so the


                                                  -6-
      Case 2:15-md-02641-DGC Document 12508 Filed 09/04/18 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 61 of 98



 1    Court will not address objections in the transcript. The parties should be prepared to
 2    address use of the Asch trial testimony at the final pretrial conference.
 3           Dated this 4th day of September, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 1 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 62 of 98



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Lisa Hyde and Mark E. Hyde, a married
      couple,                                         No. CV-16-00893-PHX-DGC
12           Plaintiff,
13    v.                                              ORDER
14    C. R. Bard, Inc., a New Jersey corporation;
15    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
16
            Defendants.
17
18
19          The parties have submitted deposition and trial excerpts for the Court’s review.
20    This order includes the Court’s ruling on objections contained in some of these excerpts.
21    The order will identify objections by the number of the transcript page on which they
22    appear. If more than one objection appears on a page, the order will either identify the
23    line on which the objection starts or, if the ruling is the same for all objections on the
24    page, will simply identify the page. Where an objection is sustained, the order will
25    identify the page and lines that should be omitted, but if no lines are identified, the
26    objection is sustained with respect to all designated testimony on that page. The Court
27    notes that some of the objections in these transcripts are very confusing, with multiple
28    colors, no indication of which party is making which objection, and some apparent
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 2 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 63 of 98



 1    references to prior Court rulings without explanation. (Example – Sullivan page 62.)
 2    The Court has done its best to understand what the parties are asserting on these pages,
 3    and has no time for the parties to redo the submissions.
 4    A.     Dr. Kandarpa. The Court ruled at the final pretrial conference that Plaintiffs could
 5    present non-opinion testimony from Dr. Kandarpa and opinion testimony admissible
 6    under Rule 701, but could not present opinion testimony admissible under Rule 702
 7    because they had never identified Dr. Kandarpa as an expert or made the disclosures
 8    required by Rule 26(a)(2). The rulings below reflect the Court’s application of this
 9    decision to Dr. Kandarpa’s testimony. When Dr. Kandarpa’s opinion appears to be based
10    primarily on his role as medical monitor of the Everest study, the Court has overruled the
11    objection. Where his opinion appears to be unrelated to the study and based on his
12    general expertise, the Court has sustained the objection.
13           1.     26 – overruled.
14           2.     28 – overruled.
15           3.     29 – overruled.
16           4.     33 – overruled.
17           5.     35 – overruled.
18           6.     47 – overruled.
19           7.     49:18 to 50:5 – sustained.
20           8.     51 – overruled.
21           9.     53 – overruled.
22           10.    55 – overruled.
23           11.    57 – overruled.
24           12.    58 – overruled.
25           13.    59 – overruled.
26           14.    60:4-16 – sustained.
27           15.    63 – sustained.
28           16.    66 – overruled.


                                                 -2-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 3 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 64 of 98



 1          17.   72 – overruled.
 2          18.   73:16-22 – overruled.
 3          19.   73:23 – overruled.
 4          20.   74 – sustained.
 5          21.   81 – overruled.
 6          22.   95 – overruled.
 7          23.   96 – overruled.
 8          24.   98 – overruled.
 9          25.   100:2 – overruled.
10          26.   100:8-22 – sustained.
11          27.   100:24 – overruled.
12          28.   101 – overruled.
13          29.   102 – overruled.
14          30.   103 – overruled.
15          31.   104 – overruled.
16          32.   105 – overruled.
17          33.   106 – overruled.
18          34.   107 – overruled.
19          35.   112 – overruled.
20          36.   115 – overruled.
21          37.   116 – overruled.
22          38.   117 – overruled.
23          39.   119 – overruled.
24          40.   122 – overruled.
25          41.   125 – overruled.
26          42.   126:1-15 – sustained.
27          43.   126:17 – overruled.
28          44.   128:1-12 – sustained.


                                          -3-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 4 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 65 of 98



 1          45.   131:11 to 132:10 – sustained.
 2          46.   133:3-15 – sustained.
 3          47.   136 – overruled.
 4          48.   137:9 – overruled.
 5          49.   150 – overruled.
 6          50.   151:9-20 – sustained.
 7          51.   152 – overruled.
 8          52.   169:2-12 – overruled.
 9          53.   169:19 to 174:22 – overruled if Defendants can overcome the hearsay
10                objection (i.e., if the Everest study is admitted at trial).
11          54.   176 – overruled.
12          55.   181 – overruled.
13          56.   182:17 to 183:16 – overruled if Defendants can overcome the hearsay
14                objection.
15          57.   193 – overruled.
16          58.   196 – overruled (counsel made no objection to the leading question; this is
17                true of all leading objections that follow, unless noted).
18          59.   197:2 – overruled.
19          60.   197:13 – overruled.
20          61.   199 – overruled.
21          62.   200 – overruled.
22          63.   206 – overruled.
23          64.   208 – overruled.
24          65.   209 – overruled.
25          66.   210 – overruled.
26          67.   211 – overruled.
27          68.   212 – overruled.
28          69.   215 – overruled.


                                                 -4-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 5 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 66 of 98



 1          70.    217:12 to 218:3 – sustained, leading, objected to by defense counsel.
 2          71.    218:23 to 2109:8 – sustained.
 3          72.    219:16 to 220:2 – sustained.
 4          73.    220:3-21 – overruled.
 5          74.    224 – overruled.
 6          75.    226 – overruled.
 7          76.    231 – overruled.
 8    B.    Dr. Ciavarella.
 9          1.     166 – no testimony designated.
10          2.     174-76 – no basis provided for the Court to rule on the 602 objection – the
11                 parties did not include the portion of the deposition where the witness states
12                 what he knows about the document. Overruled.
13          3.     175:10 – overruled.
14          4.     247:15- 23 – sustained.
15          5.     250:2-15 – sustained.
16          6.     293 – no basis for the Court to rule because the parties have not provided
17                 context for this testimony. Overruled.
18          7.     294 – sustained. Rule 602.
19          8.     357:13-23 – sustained. Rule 402.
20          9.     358:2-25 – sustained. Rule 402.
21          10.    362:17 to 363:16 – sustained. Rule 402.
22    C.    Dr. Trerotola.
23          1.     19:7-14 – sustained. Rule 402.
24          2.     22:24 to 23:22 – sustained. Rule 402.
25          3.     27 – overruled.
26          4.     31:17-24 – sustained. Rule 402.
27          5.     77 – overruled.
28          6.     80 – overruled.


                                                  -5-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 6 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 67 of 98



 1          7.    93 – overruled.
 2          8.    94 – overruled.
 3          9.    99:4-7 – sustained. No question designated.
 4          10.   105 – overruled.
 5          11.   109 – overruled.
 6          12.   119 – overruled.
 7          13.   127-29 – overruled.
 8          14.   134 – overruled.
 9          15.   135 – overruled.
10          16.   177 – overruled.
11          17.   178-79 – overruled.
12    D.    Dr. Brauer.
13          1.    242 – overruled.
14          2.    262 – sustained.
15          3.    356-57 – sustained.
16          4.    358-59 – sustained.
17          5.    360:17 to 361:13 – sustained.
18    E.    Jack Sullivan.
19          1.    62:14 to 63:1 – sustained. Rule 402.
20          2.    64:20 to 65:1 – sustained, Rule 402.
21          3.    64:17-22 – sustained. Rule 402.
22          4.    83:23 to 84:18 – sustained. Rule 402.
23          5.    85:25 to 86:2 – sustained. Rule 402.
24          6.    92, 251 – overruled.    If Defendants are going to present evidence of
25                warnings to doctors as part of their design defect defense, Plaintiffs may
26                present evidence to show the warnings were incomplete or inaccurate.
27          7.    265-66 – sustained. Rule 402.
28          8.    317-18 – sustained. Rule 402.


                                              -6-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 7 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 68 of 98



 1          9.    354:5-16 – sustained. Rule 402.
 2          10.   434:6 to 435:4 – sustained. Rule 402.
 3          11.   448:18-25 – sustained. Rule 402.
 4          12.   450 – overruled.
 5          13.   457:13-25 – sustained. Rule 602.
 6          14.   458:13 to 459:23 – sustained. Rule 602.
 7          15.   461 – sustained. Rule 602.
 8          16.   462:15-18 – sustained. Rule 402.
 9          17.   463 – overruled.
10          18.   464:18 to 465:15 – sustained. Rule 602.
11          19.    465:14 to 466:4 – sustained. Rule 602.
12          20.   466:14-22 – sustained. Rule 402.
13          21.   467 – overruled.
14          22.   468 – overruled.
15          23.   535:10 – overruled.
16          24.   525:22 – overruled.
17          25.   526-27 – overruled.
18          26.   528 – overruled.
19          27.   533 – overruled.
20          28.   535 – sustained.
21          29.   536:9-25 – sustained. Rule 402.
22          30.   537:25 to 539:4 – sustained. Rule 402.
23    F.    Robert Cortelezzi.
24          1.    66:19 to 67:18 – sustained. Rule 402.
25          2.    260 – overruled.
26          3.    264 – sustained. Rule 402.
27          4.    308:6 – overruled.
28          5.    308:17 – sustained. Rule 402.


                                               -7-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 8 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 69 of 98



 1          6.    349 – overruled.
 2          7.    367-68 – overruled.
 3    G.    Len DeCant.
 4          1.    287 – sustained. Rule 402.
 5          2.    304:10-17 – sustained. Rule 402.
 6    H.    Robert Ferrara.
 7          1.    100 – no testimony designated.
 8          2.    103:16 to 104:11 – sustained.
 9          3.    104:12-24 – sustained. Rule 402.
10          4.    111:6-22 – sustained. Rule 402.
11          5.    113 – overruled.
12          6.    116:9-24 – sustained. Rule 402.
13          7.    117 – sustained. Rule 402.
14          8.    121:20 to 122:11 – sustained. Rule 402.
15          9.    231:22 to 232:16 – sustained. Rule 602.
16          10.   233 – sustained. Rule 402.
17          11.   249 – overruled.
18          12.   250 – overruled.
19          13.   251 – overruled.
20          14.   281 – sustained. No answer designated.
21          15.   291:2 to 293:1 – sustained. Rule 402.
22    I.    Natalie Wong.
23          1.    34:1 – overruled.
24          2.    34:20 to 35:6 – sustained. Rule 602.
25          3.    35:13 – overruled.
26          4.    120 – overruled.
27          5.    121 – sustained. No question designated.
28


                                               -8-
      Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 9 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 70 of 98



 1    J.    Dr. Moritz.
 2          1.    101 – sustained.
 3          2.    114 – overruled.
 4          3.    123 – overruled.
 5          4.    129 – overruled.
 6          5.    137 – sustained.
 7          6.    205 – overruled.
 8          7.    207 – overruled.
 9    K.    Douglas Uelmen.
10          1.    64-65 – sustained.
11          2.    67 – Plaintiffs’ objection overruled. Bard objects, but also states that it is
12                including for completeness. ?
13          3.    68 – sustained. Rule 402.
14          4.    325 – overruled. The Court has precluded evidence regarding Recovery
15                cephalad migration deaths, not all references to death as a risk of filter
16                migration.
17          5.    326:20 to 327:2 – sustained.
18          6.    327-28 – overruled.
19          7.    329:5 to 330:3 – sustained.
20          8.    332 – overruled.
21          9.    333 – overruled.
22          10.   367-68 – overruled.
23          11.   387-88 – overruled.
24          12.   389:2-13 – should be excluded consistent with ruling on Recovery
25                migration deaths.
26    L.    Brian Hudson.
27          1.    137 – overruled.
28          2.    153 – no answer designated.


                                                 -9-
     Case 2:15-md-02641-DGC Document 12590 Filed 09/12/18 Page 10 of 10
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 71 of 98



 1          3.    245 – overruled.
 2          4.    246 – overruled.
 3          5.    288:5 – overruled.
 4          6.    288:18 – overruled.
 5          7.    289 – overruled.
 6    M.    Patrick McDonald.
 7          1.    171-74, 192 – sustained. Same instruction as the Court provided before
 8                (see red-typed language quoted in upper left-hand corner of 171).
 9          2.    175 to 178:17 – sustained. Rule 602.
10          3.    194:18 to 195:10 – sustained.
11          4.    201-02 – sustained.
12    N.    John McDermott.
13          1.    142-44, 166, 168, 310 – the Court stands by its previous rulings.
14          2.    153-54 – sustained. Rule 402.
15          3.    228 – no answer designated.
16          4.    288-89 – sustained. Rule 402.
17          5.    290:15-25 – sustained.
18          6.    349 – sustained. Rule 402.
19    O.    Jason Greer.
20          1.    59-60, 145, 146-47, 176 – the Court stands by its previous rulings.
21          2.    115 – sustained.
22          3.    170 – sustained.
23          4.    174-75 – overruled.
24          Dated this 12th day of September, 2018.
25
26
27
28


                                                - 10 -
      Case 2:15-md-02641-DGC Document 12595 Filed 09/13/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 72 of 98



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11
      Lisa Hyde and Mark E. Hyde, a married           No. CV-16-00893-PHX-DGC
12    couple,

13           Plaintiff,
                                                      ORDER
14    v.

15    C. R. Bard, Inc., a New Jersey corporation;
      and Bard Peripheral Vascular, Inc., an
16    Arizona corporation,
17          Defendants.
18
19
20          The parties have submitted deposition and trial excerpts for the Court’s review.
21    This order includes the Court’s ruling on objections contained in some of these excerpts.
22    The order will identify objections by the number of the transcript page on which they
23    appear. If more than one objection appears on a page, the order will either identify the
24    line on which the objection starts or, if the ruling is the same for all objections on the
25    page, will simply identify the page. Where an objection is sustained, the order will
26    identify the page and lines that should be omitted, but if no lines are identified, the
27    objection is sustained with respect to all designated testimony on that page. The Court
28    notes that some of the objections in these transcripts are very confusing, with multiple
      Case 2:15-md-02641-DGC Document 12595 Filed 09/13/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 73 of 98



 1    colors, no indication of which party is making which objection, and some apparent
 2    references to prior Court rulings without explanation. The Court has done its best to
 3    understand what the parties are asserting on these pages, and has no time for the parties to
 4    redo the submissions.
 5    A.     Daniel Orms.
 6           1.     24 – overruled.
 7           2.     138-39 – overruled.
 8           3.     146 – overruled.
 9           4.     147 – overruled.
10           5.     176-78 – overruled.
11           6.     222-24, 230-31 – overruled.
12           7.     241 – overruled.
13           8.     282-83 – overruled.
14           9.     284-86 – overruled.
15    B.     Christopher Ganser.
16           1.     59 – no testimony designated.
17           2.     61 – overruled.
18           3.     63 – overruled.
19           4.     65 – overruled.
20           5.     67 – overruled.
21           6.     69-71 – overruled.
22           7.     76 – overruled.
23           8.     78-79 – overruled.
24           9.     81-82 – overruled.
25           10.    86-87 – sustained. Hearsay.
26           11.    94-95 – overruled.
27           12.    96 – overruled.
28           13.    128 – overruled.


                                                  -2-
      Case 2:15-md-02641-DGC Document 12595 Filed 09/13/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 74 of 98



 1          14.   133 – overruled.
 2          15.   134 – overruled.
 3          16.   135:15 to 137:11 – sustained. Rule 602.
 4          17.   140:19 to 141:10 – sustained. Rule 602.
 5          18.   159 – overruled.
 6          19.   170 – overruled.
 7          20.   208:12-22 – sustained, otherwise overruled.
 8          21.   209 – overruled.
 9          22.   237-38 – overruled.
10          23.   244 – overruled.
11          24.   246-47 – overruled. Questions call for his own knowledge.
12          25.   253:7 to 254:16 – sustained. Rule 602.
13          26.   258 – overruled.
14          27.   259 – overruled.
15          28.   260-61 – overruled.
16          29.   268-69 – overruled.
17          30.   280-81 – overruled.
18          31.   294 – overruled.
19          32.   298 – no testimony designated.
20    C.    John DeFord.
21          1.    55:6 to 56:1 – sustained.
22          2.    93 – overruled.
23          3.    116 – sustained.
24          4.    117:2 to 122:6 – if Defendants stand by their objection to evidence of
25                Recovery cephalad migrations deaths (an objection the Court has
26                sustained), then none of this testimony should be presented. It all concerns
27                those deaths, and permitting Dr. DeFord’s long narratives outside of that
28                context would be unfair to Plaintiffs.


                                                -3-
      Case 2:15-md-02641-DGC Document 12595 Filed 09/13/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 75 of 98



 1          5.    129-30 – overruled, but exclude “and patients’ lives were being saved”
 2                at 130:18-19).
 3          6.    133:7 to 134:23 – withdrawn by Defendants.
 4          7.    135-36 – sustained given Court’s ruling on cephalad migration deaths.
 5          8.    137:14 to 138:11 – withdrawn by Defendants.
 6          9.    138:13 – overruled.
 7          10.   139:2 to 141:5 – overruled.
 8          11.   219-20 – overruled.
 9          12.   226 to 227:10 – overruled.
10          13.   227:12 to 227:2 – overruled. 227:3-12 withdrawn by Defendants.
11          14.   228:14 to 230:4 – overruled.
12          15.   230:4 to 231:17 – overruled.
13          16.   237:5-22 – overruled.
14          17.   237:23 to 238:12 – Plaintiffs object to their own designation for most of
15                this question and answer. Sustained.
16          18.   238:13-22 – overruled.
17          19.   238:23 to 239:5 – Plaintiffs object to their own designation. Sustained.
18          20.   239:6 to 240:19 – overruled.
19          21.   240:20 to 241:18 – overruled.
20          22.   242:16 to 244:1 – overruled.
21          23.   278 – Court stands by its prior ruling.
22          24.   278:21 to 279:19 – sustained. This testimony essentially opines that the
23                FDC ensures safety and efficacy in the 510(k) process, evidence that risks
24                confusing the jury to an extent that substantially outweighs the probative
25                value. Rule 403.
26          25.   280:14 to 281:4 – same.
27          26.   281:16 to 282:3 – Plaintiffs can play all or none of this question and
28                answer, but cannot in fairness eliminate the second half of the answer.


                                                 -4-
      Case 2:15-md-02641-DGC Document 12595 Filed 09/13/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 76 of 98



 1                Plaintiffs’ choice.
 2          27.   282-83 – no objection.
 3          28.   317 to 318:13 – overruled.
 4          29.   318:18 to 319:20 – overruled.
 5          30.   325-26 – overruled.
 6          31.   395-96 – sustained. This testimony – like some other failure-to-warn type
 7                testimony the Court has excluded in this and previous orders – goes to a
 8                duty to warn, which is not at issue. The Court has not excluded testimony
 9                on actual warnings given (or not given) by Defendants in light of
10                Defendants’ intention to argue that product warnings and physician
11                common knowledge are to be considered in deciding whether the product
12                was not reasonably safe.
13          Dated this 13th day of September, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
      Case 2:15-md-02641-DGC Document 12598 Filed 09/17/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 77 of 98



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
      IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX-DGC
 9
      Litigation,
10    ___________________________________
11    Lisa Hyde and Mark E. Hyde, a married            No. CV-16-00893-PHX-DGC
12    couple,
13              Plaintiff,                             ORDER
14    v.
15    C. R. Bard, Inc., a New Jersey corporation;
16    and Bard Peripheral Vascular, Inc., an
      Arizona corporation,
17
             Defendants.
18
19
20
21           The parties have submitted deposition and trial excerpts for the Court’s review.
22    This order includes the Court’s ruling on objections contained in some of these excerpts.
23    The order will identify objections by the number of the transcript page on which they
24    appear. If more than one objection appears on a page, the order will either identify the
25    line on which the objection starts or, if the ruling is the same for all objections on the
26    page, will simply identify the page. Where an objection is sustained, the order will
27    identify the page and lines that should be omitted, but if no lines are identified, the
28    objection is sustained with respect to all designated testimony on that page.
      Case 2:15-md-02641-DGC Document 12598 Filed 09/17/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 78 of 98



 1    A.    Gin Schulz.
 2          1.    67-68 – sustained. Rule 402 (testimony goes to duty).
 3          2.    70 to 71:12 – overruled.
 4          3.    72-73 – overruled.
 5          4.    77 – overruled.
 6          5.    124 – the Court stands by its previous ruling, except the objection to
 7                124:18-20, which is sustained under Rule 403 because it risks confusing the
 8                jury on the role of the FDA in the 510(k) process.
 9          6.    125 – overruled.
10          7.    167 – overruled.
11          8.    177-78 – overruled.
12          9.    210-11 – overruled.
13          10.   217-18 – overruled.
14          11.   224 – sustained.      Rule 403, mention of Recovery cephalad migrations
15                deaths.
16          12.   226 – no testimony designated.
17          13.   227 – overruled.
18          14.   228 – overruled.
19          15.   275 – no testimony designated.
20          16.   279 – overruled.
21          17.   280 – overruled.
22          18.   347 – overruled.
23          19.   385-86 – sustained. Rule 602.
24          20.   388 – overruled.
25          21.   394 – sustained.
26          22.   395-96 – overruled.
27          23.   399-400 – overruled.
28          24.   413-16 – overruled.


                                               -2-
      Case 2:15-md-02641-DGC Document 12598 Filed 09/17/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 79 of 98



 1          25.   431 – overruled.
 2          26.   440:12 to 442:1 – sustained. Rule 602.
 3          27.   444 – sustained. Rule 602.
 4          28.   445 – overruled.
 5          29.   446:14-21 – sustained. Rule 602.
 6          30.   446:22 to 447:19 – overruled.
 7          31.   448:7-8 – sustained.
 8          32.   448:9-22 – overruled.
 9          33.   448:23 to 444:15 – sustained. Rule 602.
10          34.   450 – sustained. Rule 602.
11          35.   451:16-21 – sustained. Rule 602.
12          36.   452:15-18 – sustained. Rule 602.
13          37.   453 to 454:14 – sustained. Rule 602.
14          38.   455:10-11 – overruled.
15          39.   456:1 to 460:24 – sustained. Rule 602.
16          40.   461 – overruled.
17          41.   468-69 – overruled.
18    B.    Bill Altonaga.
19          1.    71-73:23 – sustained.
20          2.    87 – sustained.
21          3.    124 – overruled.
22          4.    152:6-10 – sustained.
23          5.    160:8 to 167:9 – sustained. Rule 602.
24          6.    172:12 to 180:7 – sustained. Rule 602.
25          7.    182:19 to 184:2 – sustained. Rule 402.
26          8.    251 – overruled.
27          9.    265-66 – the Court stands by its previous ruling.
28


                                               -3-
      Case 2:15-md-02641-DGC Document 12598 Filed 09/17/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 80 of 98



 1    C.    Janet Hudnall.
 2          1.    54 – overruled.
 3          2.    55:16 to 56:8 – sustained. Rule 402.
 4          3.    56:15 to 57:16 – sustained. Rule 602.
 5          4.    101 – sustained. Rule 402.
 6          5.    108:20-22 – sustained. Rule 402.
 7          6.    127:11-22 – sustained. Rule 402.
 8          7.    129 – sustained. Rule 402.
 9          8.    Page 155 not provided. Overruled.
10          9.    166 – sustained. Rule 402.
11          10.   179:21 to 180:12 – overruled.
12          11.   180:13-17 – sustained. Rule 402.
13          12.   181-82 – overruled.
14          13.   185 – sustained. Rule 402.
15          14.   186:18 to 187:2 – overruled.
16          15.   187 – the Court stands by its previous rulings.
17          16.   273-74 – overruled.
18          17.   296-97 – sustained. Rule 402.
19          18.   358 – overruled.
20          19.   377 – sustained. Rule 403.
21    D.    William Little.
22          1.    46 – overruled.
23          2.    64 – overruled.
24          3.    146 – overruled.
25          4.    155-58 – overruled.
26          5.    162-63 – overruled.
27          6.    165 to 168 – overruled.
28          7.    189 – overruled.


                                                 -4-
      Case 2:15-md-02641-DGC Document 12598 Filed 09/17/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 81 of 98



 1          8.    192 – overruled.
 2          9.    193-94 – overruled.
 3          10.   205 – overruled. Plaintiffs may seek a clarifying instruction on their lack of
 4                involvement in the Filter Law website.
 5          11.   208 – overruled.
 6          12.   209-10 – overruled.
 7          13.   359 – overruled.
 8          14.   390-92 – overruled.
 9          15.   460:14 to 461:13 – sustained. Rule 802.
10          16.   460 – Court stands by its prior ruling.
11          17.   482 – sustained. No answer designated.
12          18.   483-84 – overruled.
13          19.   490, 500 – overruled.
14    E.    Mary Edwards.
15          1.    123 – overruled.
16          2.    129-30 – overruled.
17          3.    135 – overruled.
18          4.    276:16 to 278:4 – sustained.
19          Dated this 17th day of September, 2018.
20
21
22
23
24
25
26
27
28


                                                 -5-
      Case 2:15-md-02641-DGC Document 17386 Filed 04/26/19 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 82 of 98



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products                 No. MDL 15-02641-PHX-DGC
 9
       Liability Litigation,
10     __________________________________
       Debra Tinlin, et al,
11
                             Plaintiffs,                No. CV16-0263-PHX-DGC
12
       v.
13                                                      ORDER
       C. R. Bard, Inc., a New Jersey
14     corporation, et al.,
15                           Defendants.
16
17
18           The parties have submitted deposition excerpts in advance of trial. This order will

19    set forth the Court’s ruling on objections contained in some of these excerpts. The order

20    will identify objections by the number of the deposition page on which they appear. If

21    more than one objection appears on a page, the order will identify the line on which the

22    objection starts. Where an objection is sustained, the order will identify the page and lines

23    that should be omitted, but if no lines are identified, the objection is sustained with respect

24    to all designated testimony on that page.

25    A.     Brooke Gillette.

26           1.     1 – overruled.

27           2.     8-9 – overruled.

28           3.     38-39 – overruled.
      Case 2:15-md-02641-DGC Document 17386 Filed 04/26/19 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 83 of 98



 1          4.    52 – overruled.
 2          5.    70 – overruled.
 3          6.    73-74 – overruled.
 4          7.    75 – overruled.
 5          8.    109-110 – sustained; Rule 602. The witness is simply being asked to confirm
 6                what is in an email between other persons.
 7          9.    114 – overruled.
 8          10.   116 – sustained, relevancy. The witness does not remember.
 9          11.   119-120 – overruled. She was a recipient of this email and the questions
10                concern what was communicated to her.
11          12.   121 – overruled.
12          13.   122 – overruled.
13          14.   131-133:8; 133:21 to 134:4; 134:10 to 137:22 – sustained; Rule 602. The
14                witness is simply being asked to confirm what is in the document.
15          15.   138– overruled.
16          16.   141-142 – sustained; Rule 602. The witness is simply being asked to confirm
17                what is in the document.
18          17.   143-144 – overruled.
19          18.   150-151:13 – sustained; Rule 602. The witness is simply being asked to
20                confirm what is in the document.
21          19.   151:14-152 – overruled.
22          20.   203-204:15– sustained; Rule 602. The witness is simply being asked to
23                confirm what is in the document.
24          21.   204:17 to 208 – overruled.
25          22.   211-212 – overruled.
26    B.    Thomas E. Ferari.
27          1.    22-23 – overruled.
28          2.    54 – overruled.


                                               -2-
      Case 2:15-md-02641-DGC Document 17386 Filed 04/26/19 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 84 of 98



 1          3.    92 – sustained.
 2          4.    105 – overruled.
 3          5.    108 – overruled.
 4          6.    119 – overruled.
 5          7.    128-130 – overruled.
 6          8.    148 – overruled.
 7          9.    173-175 – overruled.
 8          10.   183-184 – overruled.
 9          11.   186-187 – sustained.
10          12.   200-202:9 – overruled.
11          23.   202:10-203 – sustained. The witness is simply being asked to confirm what
12                is in the document.
13          13.   210 – overruled.212-213 – overruled.
14    C.    Allison Walsh.
15          1.    8-9 – overruled.
16          2.    11 – overruled.
17          3.    22-23 – overruled.
18          4.    49-50 – overruled.
19          5.    53-57 – overruled.
20          6.    90 – overruled.
21          7.    93-94 – overruled.
22          8.    124 – overruled.
23          9.    126 – Plaintiff objecting to her own designation. Overruled.
24          10.   130-131 – overruled.
25          11.   146 – overruled.
26          12.   147:6-18 – sustained. No answer from witness; lawyers debating.
27          13.   148-149 – overruled.
28          14.   149:9-20 – sustained.


                                              -3-
      Case 2:15-md-02641-DGC Document 17386 Filed 04/26/19 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 85 of 98



 1          15.   150 – overruled.
 2          16.   168 – overruled.
 3          17.   170-171 – overruled.
 4          24.   175:8 to 176:16 – sustained. The witness is simply being asked to confirm
 5                what is in the document.
 6          18.   190-191 – overruled.
 7          25.   192-200 – sustained. The witness is simply being asked to confirm what is
 8                in the document.
 9          19.   204 – overruled.
10          20.   205 – overruled.
11          21.   206 – overruled.
12          26.   210-211, 213 – sustained. The witness is simply being asked to confirm what
13                is in the document.
14          22.   215 – overruled.
15          23.   218 – overruled.
16          24.   224, 226 – overruled.
17          25.   227 – overruled.
18          26.   228-229 – overruled.
19          27.   235-240 – sustained. The witness is simply being asked to confirm what is
20                in the document.
21          27.   243 – overruled; objection illegible.
22          28.   243-244 – overruled.
23          29.   247 – overruled.
24          30.   249 – overruled.
25          31.   270-271 – sustained.
26          32.   274:23 to 275:15 – overruled.
27          33.   275:16 to 276:6 – sustained.
28          34.   276:8-24 – sustained.


                                                 -4-
      Case 2:15-md-02641-DGC Document 17386 Filed 04/26/19 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 86 of 98



 1          35.   28020 to 282:6 – sustained.
 2          36.   281:7-23 – overruled.
 3          37.   283:17 to 284:3 – sustained.
 4          38.   284:5-12 – overruled.
 5          39.   285-288 – overruled.
 6          40.   294 – overruled.
 7          41.   298 – overruled.
 8          42.   304-305 – overruled.
 9          43.   309:10-13 – sustained. Question not designated.
10          44.   314-317 – overruled.
11          45.   319-320 – overruled.
12          46.   323-324 – sustained.
13          Dated this 26th day of April, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 87 of 98



 1
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products                No. MDL 15-02641-PHX-DGC
 9
       Liability Litigation,
10     __________________________________
11     Debra Tinlin, an individual,                    No. CV-16-00263-PHX-DGC
12                Plaintiff,
13     v.                                              ORDER
14     C. R. Bard, Inc., a New Jersey
15     corporation; and Bard Peripheral
       Vascular, Inc., an Arizona corporation,
16
              Defendants.
17
18
19           The parties have submitted deposition excerpts in advance of trial. This order will
20    set forth the Court’s ruling on objections contained in these excerpts. The order will
21    identify objections by the number of the deposition page on which they appear (without
22    repeating the word “page” each time). If more than one objection appears on a page, the
23    order will identify the line on which the objection starts. Where an objection is sustained,
24    the order will identify the page and lines that should be omitted, but if no lines are
25    identified, the objection is sustained with respect to all designated testimony on that page.
26    A.     Hugh Magee.
27           1.        Page 1 – overruled.
28           2.        10 – overruled.
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 88 of 98



 1          3.    11 – overruled.
 2          4.    13 – overruled.
 3          5.    18 – overruled.
 4          6.    37 – overruled.
 5          7.    60-61 – overruled.
 6          8.    67 – overruled.
 7          9.    79 – overruled.
 8          10.   124 – overruled.
 9          11.   135-137 – sustained. Witness simply confirming what is in document he has
10                not seen before.
11          12.   139-142 – sustained. Witness simply confirming what is in document he has
12                not seen before.
13          13.   165-166 – overruled.
14          14.   167 – overruled.
15          15.   170:9-18 – sustained.
16          16.   171-173 – sustained.
17          17.   174-177 – overruled.
18          18.   179 – overruled.
19          19.   180 – overruled.
20          20.   185-187 – overruled.
21    B.    Timothy A. Fischer.
22          1.    5 – overruled.
23          2.    9-19 – overruled.
24          3.    20 – overruled.
25          4.    29 – overruled.
26          5.    31 – overruled.
27          6.    37 – overruled.
28          7.    51-52 – overruled.


                                             -2-
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 89 of 98



 1          8.    65:25 to 66:9 – sustained.
 2          9.    66:10 to 67 – overruled.
 3          10.   69 – overruled.
 4          11.   77-78 – overruled.
 5          12.   81-82 – overruled.
 6          13.   95 – overruled. No testimony designated.
 7          14.   103:18 to 104:4 – sustained.
 8          15.   104:9-22 – overruled.
 9          16.   107-108 – overruled.
10          17.   112:14-19 – sustained.
11          18.   112-113 – Plaintiffs’ objection overruled.
12          19.   117 – overruled.
13          20.   119-121 – overruled.
14          21.   155-156 – overruled.
15          22.   167-168 – overruled.
16          23.   168-169 – overruled.
17          24.   175-176 – overruled.
18          25.   204 – overruled. No testimony designated.
19          26.   209-210 – overruled.
20          27.   211 – overruled.
21          28.   211:9-25 – sustained.
22          29.   212 – overruled.
23          30.   213 to 214:17 – sustained.
24          31.   216-218 – overruled.
25          32.   226:5-19 – sustained.
26          33.   234 – overruled.
27          34.   237:4-18 – sustained; leading.
28          35.   Rest of 237 and 238 – overruled.


                                                 -3-
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 90 of 98



 1          36.   239 – sustained.
 2          37.   241-242:15 – overruled.
 3          38.   242:16-24 – sustained; leading.
 4          39.   243-244 – overruled.
 5          40.   245 – overruled.
 6          41.   246:3-15 – overruled.
 7          42.   246:17-25 – sustained.
 8          43.   248 – overruled.
 9          44.   252 – overruled.
10          45.   254 – overruled.
11          46.   255:23 to 256:7 – sustained.
12          47.   271 to 272:18 – overruled.
13          48.   272:19 to 273:3 (through “retrieval”) – sustained.
14          49.   281-283 – overruled.
15    C.    Brian Barry.
16          1.    10-11 – overruled.
17          2.    28 – overruled.
18          3.    44 – overruled.
19          4.    87-88 – overruled.
20          5.    145 – overruled.
21          6.    149-150 – overruled.
22          7.    151-156 – overruled.
23          8.    158 – overruled.
24          9.    159-160 – overruled.
25          10.   164-167 – overruled.
26          11.   170 – overruled.
27          12.   171-173 – overruled.
28          13.   192-194 – overruled.


                                                 -4-
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 91 of 98



 1          14.   198-203 – overruled.
 2          15.   219 – overruled.
 3          16.   223:21 to 225:8 – sustained.
 4          17.   225:9 to 226:3 – overruled.
 5          18.   226:9-22 – sustained.
 6          19.   227-229 – overruled.
 7          20.   230-232 – overruled.
 8          21.   241:8 to 254:5 – overruled.
 9          22.   254:6 to 257:18 – sustained; 602.
10          23.   257:19 to 258:5 – overruled.
11          24.   258:6 to 259:7 – sustained; 602.
12    D.    Holly P. Glass.
13          1.    1 – overruled; no testimony designated.
14          2.    22 – overruled.
15          3.    34:24 to 35:3 – sustained.
16          4.    41:24 to 42:7 – sustained.
17          5.    59 – overruled.
18          6.    60 – overruled.
19          7.    63 – overruled.
20          8.    64 – overruled.
21          9.    64-65 – overruled.
22          10.   83-84 – overruled.
23          11.   86-88 – overruled.
24          12.   89-90 – overruled.
25          13.   97-98 – overruled.
26          14.   105:6-15 – sustained.
27          15.   114-115 – overruled.
28          16.   121 – overruled.


                                                 -5-
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 92 of 98



 1           17.    126 – overruled.
 2           18.    135 – overruled.
 3           19.    147 – overruled.
 4           20.    151 – overruled.
 5           21.    152:2-17 – sustained.
 6           22.    160-161 – overruled.
 7           23.    162 – overruled.
 8           24.    163 – overruled.
 9           25.    166-168 – sustained. 403. Argument to the jury rather than factual questions.
10           26.    171 – overruled.
11           27.    173-174 – sustained.
12           28.    175 – overruled.
13           29.    196 – overruled.
14           30.    201-202 – overruled.
15           31.    203-204 – overruled.
16           32.    212 – overruled.
17           33.    213 – overruled.
18           34.    213-214 – overruled.
19    E.     Heather Stanko, M.D.
20           Much of the designated testimony in this deposition concerns various health
21    conditions suffered by Ms. Tinlin. In the motion in limine briefing, Defendants indicated
22    that they believe many of Ms. Tinlin’s conditions produce symptoms that overlap with
23    symptoms she will attribute to filter complications at trial. The Court cannot tell from the
24    motion briefing or the deposition which symptoms allegedly overlap. The Court directs
25    the parties to revisit their designations and objections in the Stanko deposition with the
26    following guidance: Defendants should designate testimony about only those conditions
27    that produce symptoms (according to expert or other evidence about the symptoms the
28    conditions produce) that Defendants contend overlap with symptoms Plaintiffs will


                                                 -6-
      Case 2:15-md-02641-DGC Document 17513 Filed 05/03/19 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 93 of 98



 1    attribute to the filter. As part of this process, the parties should confer about what
 2    symptoms Plaintiffs will attribute to the filter at trial. The Court believes this process
 3    should reduce the number of deposition designations and the number of objections, and
 4    should provide the Court with a more informed basis for ruling on any remaining areas of
 5    disagreement in this deposition.
 6          Dated this 3rd day of May, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
      Case 2:15-md-02641-DGC Document 17582 Filed 05/07/19 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 94 of 98



 1
 2
 3
 4
 5
 6                              IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products                 No. MDL 15-02641-PHX-DGC
 9
       Liability Litigation,
10     __________________________________
11     Debra Tinlin and James Tinlin, a married         No. CV-16-00263-PHX-DGC
12     couple,
13                Plaintiffs,
                                                        ORDER
14     v.

15     C. R. Bard, Inc., a New Jersey
       corporation; and Bard Peripheral
16     Vascular, Inc., an Arizona corporation,
17            Defendants.
18
19
20           The parties have submitted deposition excerpts in advance of trial. This order will
21    set forth the Court’s ruling on objections contained in these excerpts. The order will
22    identify objections by the number of the deposition page on which they appear (without
23    repeating the word “page” each time). If more than one objection appears on a page, the
24    order will identify the line on which the objection starts. Where an objection is sustained,
25    the order will identify the page and lines that should be omitted, but if no lines are
26    identified, the objection is sustained with respect to all designated testimony on that page.
27    A.     Sanjeeva Kalva, M.D.
28           1.        Defendants’ opening objection – overruled.
      Case 2:15-md-02641-DGC Document 17582 Filed 05/07/19 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 95 of 98



 1          2.    17 – overruled.
 2          3.    30:23 to 31:14 – sustained.
 3          4.    50 – sustained. These and later designations go beyond his retention by
 4                Plaintiffs’ counsel and get into details of the expert report, which are not
 5                relevant to his fact testimony.
 6          5.    51:10-15 – sustained.
 7          6.    52 – sustained.
 8          7.    53-54 – sustained.
 9          8.    55-56 – sustained.
10          9.    56:25 to 58:2 – sustained.
11          10.   58:23 to 59:23 – sustained.
12          11.   75-79 – overruled.
13          12.   81-82 – overruled.
14          13.   93-94 – overruled.
15          14.   127 – overruled.
16          15.   139-140 – overruled.
17          16.   144 – overruled.
18          17.   153:19 to 156:15, 159:23 to 161:17 – sustained. Opinions developed during
19                Kalva’s expert work not relevant because he is not being called as an expert.
20    B.    John Worland.
21          1.    General objection to use of deposition overruled.
22          2.    19:8 to 32:7 – overruled, except: 25:3 to 26:8 – sustained (double hearsay).
23          3.    32:10-18 – overruled.
24          4.    32:25 to 33:6 – overruled.
25          5.    33:16 to 34:23 – sustained; expert opinion on key issue in this case.
26          6.    34:25 to 35:7 – overruled,
27          7.    36 – overruled.
28          8.    37:21 to 38:13 – overruled.


                                                -2-
      Case 2:15-md-02641-DGC Document 17582 Filed 05/07/19 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 96 of 98



 1          9.    38:14 to 39:23—sustained; 403.
 2          10.   40:13 to 43:16 – overruled, except 40:23 to 41:3 and 42:5-11 are sustained.
 3          11.   43 – overruled.
 4          12.   44 – overruled.
 5          13.   45-46 – overruled.
 6          14.   48 – overruled; no testimony identified.
 7          15.   49 – sustained; 401, 403.
 8          16.   53 – overruled.
 9          17.   56 – overruled.
10          18.   58 – sustained.
11          19.   64 – overruled.
12          20.   69-74 – overruled.
13          21.   75 – overruled; cannot tell what testimony is subject of objection.
14          22.   77-90:2 – overruled, except 80:7 to 85:15 sustained as hearsay, 84:8-15
15                sustained under 602, 84:18-22 and 89:17 to 90:2 sustained as hearsay (Grassi
16                article).
17          23.   108 – overruled.
18          24.   109:3-8 overruled.
19          25.   109:9 to 111:11 (through “shelf”) – overruled.
20          26.   111:11 to 112:1 – sustained; hearsay.
21          27.   112:2-18 – sustained; 401, 403
22    C.    Joshua Riebe.
23          1.    16 – leading objection waived.
24          2.    25 – sustained; leading.
25          3.    26:23 to 27:3 – sustained; leading.
26          4.    27:25 to 28:3 – sustained; leading.
27          5.    28 – all sustained; leading.
28          6.    29 – all sustained; leading.


                                                 -3-
      Case 2:15-md-02641-DGC Document 17582 Filed 05/07/19 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 97 of 98



 1          7.    30 – sustained; leading.
 2          8.    49-50 – overruled.
 3          9.    50 – overruled.
 4          10.   51 – overruled.
 5          11.   53 – sustained; leading.
 6          12.   59 – overruled.
 7          13.   60:2-6 – sustained; leading.
 8          14.   60:10 to 64:17 – overruled.
 9          15.   64:20 to 66:3 – overruled.
10          16.   70 – overruled.
11          17.   71 – overruled; no testimony identified.
12          18.   74:13 to 79:14 – overruled.
13          19.   81-85 – all overruled.
14          20.   87-88 – overruled.
15          21.   95 to 97:13 – overruled.
16          22.   97:16-20 – sustained; leading.
17          23.   98-99 – overruled.
18          24.   105-106 – overruled.
19          25.   107-108 – overruled.
20          26.   115 – overruled.
21          27.   122 – overruled.
22          28.   129-130 – overruled.
23          29.   146 – overruled.
24          30.   153-156 – all overruled.
25          31.   172:3-6 – sustained; leading.
26          32.   172:25 to 176:8 – sustained.
27
28


                                                  -4-
      Case 2:15-md-02641-DGC Document 17582 Filed 05/07/19 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 13 Filed 05/09/21 Page 98 of 98



 1    D.     Leah A. Nitke, D.O.
 2           Much of the designated testimony in this deposition concerns various health
 3    conditions suffered by Ms. Tinlin. In the motion in limine briefing, Defendants indicated
 4    that they believe many of Ms. Tinlin’s conditions produce symptoms that overlap with
 5    symptoms she will attribute to filter complications at trial. The Court cannot tell from the
 6    motion briefing or the deposition which symptoms allegedly overlap. The Court directs
 7    the parties to revisit their designations and objections in the Nitke deposition with the
 8    following guidance: Defendants should designate testimony about only those conditions
 9    that produce symptoms (according to expert or other evidence about the symptoms the
10    conditions produce) that Defendants contend overlap with symptoms Plaintiffs will
11    attribute to the filter. As part of this process, the parties should confer about what
12    symptoms Plaintiffs will attribute to the filter at trial. The Court believes this process
13    should reduce the number of deposition designations and the number of objections, and
14    should provide the Court with a more informed basis for ruling on any remaining areas of
15    disagreement in this deposition.
16           Dated this 7th day of May, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
